Exhibit 10.2

 

 

 

 

 

 

 

 

MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

 

 

 

between

 

 

 

 

PENNYMAC LOAN SERVICES, LLC
as Seller and Servicer

 

 

and

 

 

 

BARCLAYS BANK PLC
Purchaser and Agent

 

 

 

 

 

Dated December 4, 2015

 

 

 

 

 





 

 

 



 

 

 

 

 

TABLE OF CONTENTS

Page

Section 1.    Definitions. 2 Section 2.    Procedures for Purchases of
Participation Certificates. 16 Section 3.    Takeout Commitments. 19 Section
4.    Completion Fee. 20 Section 5.    Issuance of Securities. 21 Section
6.    Servicing of the Mortgage Loans; Servicer Termination; Backup Servicer. 22
Section 7.    Transfers of Participation Certificates and Securities by
Purchaser 27 Section 8.    Record Title to Mortgage Loans; Intent of Parties;
Security Interest. 28 Section 9.    Representations and Warranties. 29 Section
10.   Covenants of Seller 35 Section 11.   Term 38 Section 12.   Set-Off 38
Section 13.   Indemnification 39 Section 14.   Exclusive Benefit of Parties;
Assignment 39 Section 15.   Amendments; Waivers; Cumulative Rights 40 Section
16.   Execution in Counterparts 40 Section 17.   Effect of Invalidity of
Provisions 40 Section 18.   Governing Law 40 Section 19.   Notices 41 Section
20.   Entire Agreement 41 Section 21.   Costs of Enforcement 41 Section
22.   Securities Contract; Netting Agreement. 42 Section 23.   Consent to
Service 43 Section 24.   Construction 43 Section 25.   Further Assurances 43
Section 26.   Due Diligence 43 Section 27.   Confidentiality 44

 

 



 

i

 

 

 

EXHIBITS

 

Exhibit A Participation Certificate

 

Exhibit B Trade Assignment

 

Exhibit C [RESERVED]

 

Exhibit D Warehouse Lender’s Release

 

Exhibit E Assignment

 

Exhibit F Form of Confirmation

 

Exhibit G Seller’s Officer’s Certificate

 

Annex A [RESERVED]

 

Annex B Purchaser Notices

 

 

 

 

 



 

ii

 

 

 

MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

 

This is a MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT (“Agreement”),
dated as of December 4, 2015, between Barclays Bank PLC, as administrative agent
(“Agent”) and purchaser (“Purchaser”) and PennyMac Loan Services, LLC, as
servicer (“Servicer”) and seller (“Seller”).

 

PRELIMINARY STATEMENT

 

Seller desires to sell to Purchaser from time to time all of Seller’s beneficial
right, title and interest in and to designated pools of fully amortizing first
lien single-family residential Mortgage Loans eligible in the aggregate to back
Securities, and in and to the servicing rights relating thereto, with the terms
described in related Takeout Commitments, each in the form of a 100% undivided
beneficial ownership interest evidenced by a Participation Certificate.

 

Purchaser desires and (i) shall, subject to satisfaction of certain conditions
precedent, purchase such Participation Certificates with an aggregate Purchase
Price not to exceed the Committed Amount, and (ii) may, subject to satisfaction
of certain conditions precedent, purchase such Participation Certificates with
an aggregate Purchase Price not to exceed the Uncommitted Amount, in each case
from Seller in accordance with the terms and conditions set forth in this
Agreement. Seller, subject to the terms hereof, will cause (a) the Related
Mortgage Loans to back a Security issued or guaranteed by the Applicable Agency,
and (b) Delivery of such Security by the Applicable Agency to Purchaser or its
designee in exchange for the Related Participation Certificate, which Security
will be purchased by a Takeout Investor.

 

Purchaser’s willingness to purchase any Participation Certificate evidencing a
beneficial interest in the Related Mortgage Loans and the servicing rights
related thereto is at the sole discretion of Purchaser and based on Purchaser’s
expectation, in reliance upon Seller’s representations and warranties herein,
that (a) such Mortgage Loans in the aggregate, constitute a pool or pools of
mortgage loans that are eligible to back a Security, (b) such Mortgage Loans are
sufficient for the Applicable Agency to issue and/or guarantee the Security, (c)
such Security will be issued in the amount and with the terms described in the
related Takeout Commitment, (d) Purchaser’s broker-dealer affiliate, Barclays
Capital Inc. (“BCI”) will receive Delivery of such Security on the specified
Anticipated Delivery Date on behalf of Purchaser, and (e) such Security will be
purchased by the related Takeout Investor.

 

The amount of the Purchase Price and the Completion Fee to be paid by Purchaser
to Seller with respect to each Participation Certificate will be calculated on
the expectation of Purchaser, based upon the representations and warranties of
Seller herein, that Purchaser or BCI, on behalf of Purchaser, will receive
Delivery of the Security to be backed by the Related Mortgage Loans on the
specified Anticipated Delivery Date, that failure to receive such Delivery will
result in a material decrease in the market value of the Participation
Certificate and the Related Mortgage Loans considered as a whole and that the
related Takeout Investor will purchase the Security from Purchaser or BCI, on
behalf of Purchaser. During the period from the purchase of a Participation
Certificate to Delivery of the related Security, Purchaser expects to rely
entirely upon Servicer to service the Related Mortgage Loans for the benefit of
Purchaser, it being acknowledged that the continued effectiveness of Seller’s
Approvals during such period constitutes an essential factor in the calculation
by Agent of the Purchase Price and the Completion Fee paid to Seller for the
Related Participation Certificate and that loss of such Approvals by Seller
would result in a material decrease in the market value of the Participation
Certificate and the Related Mortgage Loans considered as a whole.

 



 

1

 

 

 

In consideration of the mutual promises and agreements herein contained the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Section 1. Definitions.

 

Capitalized terms used but not defined herein shall have the meanings set forth
in the Custodial Agreement. As used in this Agreement, the following terms shall
have the following meanings:

 

“30+ Day Delinquent Mortgage Loan” means any Mortgage Loan (other than Modified
Loans) for which the Monthly Payment was not received within twenty-nine (29)
days after its Due Date.

 

“Accepted Servicing Practices” means, with respect to any Related Mortgage Loan,
those accepted and prudent mortgage servicing practices and procedures
(including collection procedures) of prudent mortgage lending institutions which
service mortgage loans of the same type as the Mortgage Loans in the
jurisdiction where the related Mortgaged Property is located, and which are in
accordance with the requirements of each Agency Program, applicable law, FHA
regulations and VA regulations and the requirements of any private mortgage
insurer so that the FHA insurance, VA guarantee or any other applicable
insurance or guarantee in respect of any Mortgage Loan is not voided or reduced.

 

“Act of Insolvency” means, with respect to Seller or any Affiliate of Seller:
(i) becoming insolvent or admitting in writing its inability to pay its debts as
they come due, or the commencement of a voluntary case under the federal
bankruptcy laws, as now or hereafter in effect, or any other present or future
federal or state bankruptcy, insolvency or similar law, or the consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official or of any substantial
part of its property or the making of an assignment for the benefit of creditors
or the failure generally to pay debts as such debts become due or the taking of
action in furtherance of any of the foregoing; (ii) a petition or a proceeding
shall have been filed or commenced against the Seller or such Affiliate seeking
(a) a decree or order for relief in an involuntary case under the federal
bankruptcy laws, as now or hereafter in effect, or any other present or future
federal or state bankruptcy laws or similar law, as now or hereafter in effect,
(b) the appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Seller or such Affiliate or of any
substantial part of its property, or (c) the winding up or liquidation of the
affairs of the Seller or such Affiliate and such petition or proceeding shall
not have been dismissed for a period of thirty (30) consecutive days, or an
order or decree for relief against the Seller or such Affiliate shall be entered
in any such proceeding; (iii) the making or offering by Seller or such Affiliate
of a concession with its creditors or a general assignment for the benefit of
creditors; (iv) the Seller or such Affiliate shall (a) either fail or admit in
writing its inability to pay or discharge its debts or obligations generally as
they become due or mature, (b) admit in writing its inability to, or intention
not to, perform any of its material obligations, or (c) voluntarily suspend
payment of any of its debts or obligations as they become due or mature; (v) any
governmental authority or agency or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property of Seller or of any of its Affiliates, or shall
have taken any action to displace the management of Seller or of any of its
Affiliates or to curtail its authority in the conduct of the business of Seller
or of any of its Affiliates; or (vi) the audited annual financial statements of
the Seller or such Affiliate or the notes thereto or other opinions or
conclusions stated therein shall be qualified or limited by reference to the
status of the Seller as a “going concern” or a reference of similar import or
shall indicate that the Seller has a negative net worth or is insolvent.

 



 

2

 

 

 

“Adjustable Rate Mortgage Loan” means a Mortgage Loan which provides for the
adjustment of the Mortgage Interest Rate payable in respect thereto.

 

“Adjusted Tangible Net Worth” means, for any Person as of any date of
determination thereof, an amount equal to (a) the Tangible Net Worth of such
Person as of such date, minus (b) amounts owing to such Person from its
Affiliates, officers, directors and stockholders as of such date, all determined
in accordance with GAAP.

 

“Affiliate” means, with respect to (i) any specified Person (other than the
Seller, the Servicer or the Guarantor), any other Person controlling or
controlled by or under common control with such specified Person, (ii) the
Seller, the Guarantor and its Subsidiaries, (iii) the Servicer, the Guarantor
and its wholly-owned Subsidiaries, and (iv) the Guarantor, the Subsidiaries of
the Guarantor. For the purposes of this definition, “control” means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise and
the terms “controlling,” “controlled by” and “under common control with” have
meanings correlative to the meaning of “control.”

 

“Agency Guide” means the Freddie Mac Guide, the Fannie Mae Guide, or the Ginnie
Mae Guide, as applicable.

 

“Agency Program” means the Freddie Mac Program, the Fannie Mae Program, or the
Ginnie Mae Program, as applicable.

 

“Agent” means Barclays Bank PLC and its successors in interest, as
administrative agent for Purchaser and any additional purchasers that may become
a party hereto.

 

“Aggregate EPF Purchase Price” means, as of any date of determination, an amount
equal to the aggregate Purchase Price for all Participation Certificates then
owned by Purchaser and subject to the terms of this Agreement.

 

“Aggregate MRA Purchase Price” means, as of any date of determination, an amount
equal to the aggregate Purchase Price (as defined in the Master Repurchase
Agreement) for all Mortgage Loans then subject to Transactions (as defined in
the Master Repurchase Agreement) under the Master Repurchase Agreement.

 



 

3

 

 

 

“Anticipated Delivery Date” means, with respect to a Security, the date
specified in the related Form HUD 11705 (Schedule of Subscribers), Fannie Mae
Form 2014 (Delivery Schedule) or Freddie Mac Form 939 (Settlement and
Information Multiple Registration Form), as applicable, on which it is
anticipated that Delivery of the Security by the Applicable Agency will be made,
which date shall occur no more than thirty (30) days following the related
Purchase Date.

 

“Applicable Agency” means Ginnie Mae, Fannie Mae, or Freddie Mac, as applicable.

 

“Applicable Margin” has the meaning assigned thereto in the Pricing Side Letter.

 

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property.

 

“Approvals” means, with respect to Seller or Servicer, any approvals obtained
from the Applicable Agency, or HUD in designation of Seller as a Ginnie
Mae-approved issuer, a Ginnie Mae-approved servicer, an FHA-approved mortgagee,
a VA-approved lender, a Fannie Mae-approved Seller/Servicer or a Freddie
Mac-approved Seller/Servicer, as applicable, in good standing.

 

“Assignee” has the meaning assigned thereto in Section 7.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
assignment of the beneficial interest in the Mortgage.

 

“Bank” means City National Bank, N.A. and its permitted successors under the
Custodial Account Control Agreement.

 

“Bankruptcy Code” means Title 11 United States Code, Section 101 et seq., as
amended from time to time.

 

“BCI” means Barclays Capital Inc., and its successors in interest.

 

“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day
upon which the New York Stock Exchange or the Federal Reserve Bank of New York
is closed or (iii) with respect to any day on which the parties hereto have
obligations to the Custodian or on which the Custodian has obligations to any
party hereto, a day upon which the Custodian’s offices are closed.

 

“Change in Control” means: (a) any transaction or event as a result of which the
Guarantor ceases to directly or indirectly own 100% of the certificates
representing the beneficial ownership of Seller, (b) the sale, transfer, or
other disposition of all or substantially all of Seller’s assets (excluding any
such action taken in connection with any securitization transaction or routine
sales of Mortgage Loans) or (c) the consummation of a merger or consolidation of
Seller with or into another entity or any other reorganization, if more than 50%
of the combined voting power of the continuing or surviving entity’s equity
outstanding immediately after such merger, consolidation or such other
reorganization is owned by persons who were not members of the Seller
immediately prior to such merger, consolidation or other reorganization.

 



 

4

 

 

 

“Collateral” has the meaning assigned thereto in Section 8(c).

 

“Committed Amount” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“Completion Fee” means, with respect to each Participation Certificate, an
amount equal to the Discount plus the Net Carry Adjustment, less any reduction
pursuant to Section 5(b), which amount shall be payable to Seller by Purchaser
in two installments as provided in Section 4(a), the Initial Completion Fee
Installment and the Final Completion Fee Installment, as compensation to Seller
for its services in connection with the issuance of the related Security and
performance of its obligations under this Agreement.

 

“Confirmation” means a written confirmation of Purchaser’s intent to purchase a
Participation Certificate, which written confirmation shall be substantially in
the form attached hereto as Exhibit F.

 

“Custodial Account Control Agreement” means the Custodial Account Control
Agreement, dated as of December 4, 2015, among Seller, Purchaser and Bank
entered into in connection with this Agreement, as amended, supplemented or
otherwise modified from time to time.

 

“Custodial Account” has the meaning assigned thereto in Section 6(c).

 

“Custodial and Disbursement Agreement” means the Custodial and Disbursement
Agreement, dated of even date herewith, among Seller, Purchaser, Disbursement
Agent and Custodian entered into in connection with this Agreement and the
Master Repurchase Agreement, as the same may be amended, modified or
supplemented from time to time.

 

“Custodian” means Deutsche Bank National Trust Company (which, under the
appropriate circumstances, may include Freddie Mac as Custodian) and its
permitted successors under the Custodial and Disbursement Agreement.

 

“Daily Completion Fee Reduction Amount” has the meaning assigned thereto in the
Pricing Side Letter.

 

“Defective Mortgage Loan” means, with respect to a Participation Certificate, a
Related Mortgage Loan that is not in Strict Compliance with the Ginnie Mae
Program, Fannie Mae Program, or Freddie Mac Program, as applicable.

 

“Delinquent” means, with respect to any Mortgage Loan, that a monthly payment
due thereon is not made by the close of business on the Due Date.

 



 

5

 

 

 

“Delivery” means the later to occur of (a) the issuance of the related Security
and (b) the transfer of all of the right, title and ownership interest in that
Security to Purchaser or its designee.

 

“Discount” means, with respect to each Participation Certificate, the portion of
the Trade Principal of the related Security agreed upon by Seller and Purchaser,
as set forth in the Pricing Side Letter, to reserve for the possibility that
Seller may be unable to perform its obligations under this Agreement in
accordance with their terms.

 

“Disbursement Agent” means Deutsche Bank National Trust Company, and its
successors and permitted assigns, or such other entity as mutually agreed upon
by Agent and Seller.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Loan, exclusive of any days of grace.

 

“Effective Date” has the meaning assigned thereto in the Master Repurchase
Agreement.

 

“Electronic Agent” has the meaning assigned thereto in Section 2 of the
Electronic Tracking Agreement.

 

“Electronic Tracking Agreement” means the Electronic Tracking Agreement, dated
as of the date hereof, among the Purchaser, the Seller, the Electronic Agent and
MERS entered into in connection with this Agreement and the Master Repurchase
Agreement, as the same shall be amended, supplemented or otherwise modified from
time to time.

 

“Escrow Payments” means, with respect to a Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water charges, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges and other payments as may be required to be
escrowed by the Mortgagor with the Mortgagee pursuant to the terms of the
Mortgage or any other document.

 

“Fannie Mae” means Fannie Mae or any successor thereto.

 

“Fannie Mae Guide” means the Fannie Mae MBS Selling and Servicing Guide, as such
Guide may hereafter from time to time be amended.

 

“Fannie Mae Mortgage Loan” means, with respect to any Fannie Mae Participation
Certificate or any Fannie Mae Security, a mortgage loan that is in Strict
Compliance on the related Purchase Date with the eligibility requirements
specified for the applicable Fannie Mae Program described in the Fannie Mae
Guide.

 

“Fannie Mae Participation Certificate” means, with respect to the Fannie Mae
Program, a certificate, in the form of Exhibit A, authenticated by Custodian,
evidencing the 100% undivided beneficial ownership interest in the Fannie Mae
Mortgage Loans set forth on Fannie Mae Form 2005 (Schedule of Mortgages).

 



 

6

 

 

 

“Fannie Mae Program” means the Fannie Mae Guaranteed Mortgage-Backed Securities
Programs, as described in the Fannie Mae Guide.

 

“Fannie Mae Security” means an ownership interest in a pool of Fannie Mae
Mortgage Loans, evidenced by a book-entry account in a depository institution
having book-entry accounts at the Federal Reserve Bank of New York, issued and
guaranteed, with respect to timely payment of interest and ultimate payment of
principal, by Fannie Mae and backed by a pool of Fannie Mae Mortgage Loans, in
substantially the principal amount and with substantially the other terms as
specified with respect to such Fannie Mae Security in the related Takeout
Commitment, if any.

 

“FDIA” means Title 12 United States Code, Section 1811 et seq., as amended from
time to time.

 

“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.

 

“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.

 

“FICO Score” means the credit score of the Mortgagor provided by Fair, Isaac &
Company, Inc. or such other organization providing credit scores on or
immediately prior to the Origination Date of a Mortgage Loan.

 

“Final Completion Fee Installment” means the amount equal to the difference
between the Completion Fee and the Initial Completion Fee Installment.

 

“First Mortgage Loan” means a mortgage loan that is secured by a first lien on
the related Mortgaged Property.

 

“Freddie Mac” means Freddie Mac or any successor thereto.

 

“Freddie Mac as Custodian” means, with respect to Freddie Mac Participation
Certificates, the circumstances in which Seller elects to appoint Freddie Mac
(as opposed to some other third party as permitted by the Freddie Mac Guide) as
Custodian for the Freddie Mac Mortgage Loans subject to the Freddie Mac
Participation Certificates to be purchased by Purchaser hereunder.

 

“Freddie Mac Guide” means the Freddie Mac Sellers’ and Servicers’ Guide, as such
Guide may hereafter from time to time be amended.

 

“Freddie Mac Mortgage Loan” means, with respect to any Freddie Mac Participation
Certificate or any Freddie Mac Security, a mortgage loan that is in Strict
Compliance on the related Purchase Date with the eligibility requirements
specified for the applicable Freddie Mac Program described in the Freddie Mac
Guide.

 



 

7

 

 

 

“Freddie Mac Participation Certificate” means, with respect to the Freddie Mac
Program, a certificate, in the form of Exhibit A, issued by Seller and
authenticated by Custodian, evidencing the 100% undivided beneficial ownership
interest in the Freddie Mac Mortgage Loans that are either (a) set forth on a
copy of the Freddie Mac Form 1034 (Fixed-Rate Custodial Certification Schedule)
attached to such Participation Certificate or (b) identified on a computer tape
compatible with Selling System as belonging to the mortgage loan pool described
in such Participation Certificate.

 

“Freddie Mac Program” means the Freddie Mac Home Mortgage Guarantor Program or
the Freddie Mac FHA/VA Home Mortgage Guarantor Program, as described in the
Freddie Mac Guide.

 

“Freddie Mac Security” means a modified pass-through mortgage-backed
participation certificate, evidenced by a book-entry account in a depository
institution having book-entry accounts at the Federal Reserve Bank of New York,
issued and guaranteed, with respect to timely payment of interest and ultimate
payment of principal, by Freddie Mac and backed by a pool of Freddie Mac
Mortgage Loans, in substantially the principal amount and with substantially the
other terms as specified with respect to such Freddie Mac Security in the
related Takeout Commitment, if any.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Ginnie Mae” means the Government National Mortgage Association or any successor
thereto.

 

“Ginnie Mae Guide” means the Ginnie Mae Mortgage-Backed Securities Guide, as
such Guide may hereafter from time to time be amended.

 

“Ginnie Mae Mortgage Loan” means, with respect to any Ginnie Mae Participation
Certificate or any Ginnie Mae Security, a mortgage loan that is in Strict
Compliance on the related Purchase Date with the eligibility requirements
specified for the applicable Ginnie Mae Program in the applicable Ginnie Mae
Guide.

 

“Ginnie Mae Participation Certificate” means, with respect to the Ginnie Mae
Program, a certificate, in the form of Exhibit A, issued by Seller and
authenticated by Custodian, evidencing the 100% undivided beneficial ownership
interest in the Ginnie Mae Mortgage Loans set forth on the Form HUD 11706
(Schedule of Pooled Mortgages).

 

“Ginnie Mae Program” means the Ginnie Mae Mortgage-Backed Securities Programs,
as described in the Ginnie Mae Guide.

 

“Ginnie Mae Security” means a fully-modified pass-through mortgage-backed
certificate guaranteed by Ginnie Mae, evidenced by a book-entry account in a
depository institution having book-entry accounts at the Federal Reserve Bank of
New York and backed by a pool of Ginnie Mae Mortgage Loans, in substantially the
principal amount and with substantially the other terms as specified with
respect to such Ginnie Mae Security in the related Takeout Commitment.

 



 

8

 

 

 

“Guarantor” means Private National Mortgage Acceptance Company, LLC.

 

“HARP Mortgage Loan” means any Mortgage Loan that has been modified under the
U.S. Department of the Treasury’s Home Affordable Refinance Program.

 

“High Cost Mortgage Loan” means a Mortgage Loan that is (a) subject to, covered
by or in violation of the provisions of the Homeownership and Equity Protection
Act of 1994, as amended, (b) a “high cost,” “covered,” “threshold,” “abusive,”
“predatory” or “high risk” mortgage loan under any federal, state or local law,
or any similarly classified loan using different terminology under any law
imposing heightened regulation, scrutiny or additional legal liability for
residential mortgage loans having high interest rates, points and/or fees, or
any other state or other regulation providing assignee liability to holders of
such mortgage loans, (c) subject to or in violation of any such or comparable
federal, state or local statutes or regulations, or (d) a “High Cost Loan” or
“Covered Loan,” as applicable, as such terms are defined in the current version
of the Standard & Poor’s LEVELS® Glossary Revised, Appendix E.

 

“HUD” means United States Department of Housing and Urban Development or any
successor thereto.

 

“Indebtedness” means, with respect to Seller: (a) obligations created, issued or
incurred by Seller for borrowed money (whether by loan, the issuance and sale of
debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of Seller to pay the deferred purchase or
acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of Seller, whether or not the respective Indebtedness so secured
has been assumed by Seller; (d) obligations (contingent or otherwise) of Seller
in respect of letters of credit or similar instruments issued or accepted by
banks and other financial institutions for account of Seller; (e) all
obligations of Seller to pay rent or other amounts under a lease of (or other
agreement conveying the right to use) property to the extent such obligations
are required to be classified and accounted for as a capital lease on its
balance sheet of Seller under GAAP, and, for purposes of this Agreement, the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP; (f) payment obligations of Seller under repurchase
agreements, single seller financing facilities, warehouse facilities and other
lines of credit; (g) indebtedness of others guaranteed by Seller on a recourse
or partial recourse basis; (h) all obligations of Seller incurred in connection
with its acquisition or carrying of fixed assets by Seller; (i) indebtedness of
general partnerships of which Seller is a general partner; and (j) any other
known or contingent liabilities of Seller; less (k) the amount of any
non-recourse debt, including any securitization debt, and any intercompany debt
eliminated in consolidation by the Guarantor.

 

“Initial Completion Fee Installment” has the meaning assigned thereto in the
Pricing Side Letter.

 



 

9

 

 

 

“Initial Purchase Price Installment” means, with respect to any Participation
Certificate, the excess of the related Trade Principal over the Discount.

 

“Issuance Date” means, with respect to a Security, the first day of the month in
which the Security is issued.

 

“LIBOR” means the rate (adjusted for statutory reserve requirements for
eurocurrency liabilities) for eurodollar deposits for a period equal to one
month appearing on Bloomberg Screen US 0001M Page or if such rate ceases to
appear on Bloomberg Screen US 0001M Page, or any other service providing
comparable rate quotations at approximately 11:00 a.m., London time, on the
applicable date of determination, or such interpolated rate as determined by the
Purchaser.

 

“Lien” means any mortgage, deed of trust, lien, claim, pledge, charge, security
interest or similar encumbrance.

 

“Loan-to-Value Ratio” means, as of any date of determination, the fraction,
expressed as a percentage, the numerator of which is the principal balance of
the related Mortgage Loan at such date and the denominator of which is the
lesser of (a) the Appraised Value of the Mortgaged Property at the origination
of such Mortgage Loan, and (b) if the Mortgaged Property was purchased within
twelve (12) months of the origination of the Mortgage Loan, the purchase price
of the related Mortgaged Property.

 

“Loan Agreement” means that certain Loan and Security Agreement, dated as of
December 4, 2015, by and among the Seller, as borrower thereunder, the
Purchaser, as lender thereunder and Guarantor, as guarantor thereunder.

 

“Losses” means any and all losses, claims, judgments, taxes, damages,
liabilities, costs or expenses (including lost interest and reasonable
attorney’s fees) imposed on, incurred by or asserted against any Person
specified.

 

“Master Netting Agreement” means that certain Global Netting and Security
Agreement, dated as of December 4, 2015, among Purchaser, Seller and certain
Affiliates and Subsidiaries of Purchaser and/or Seller, entered into in
connection with this Agreement and the Master Repurchase Agreement, as the same
shall be amended, supplemented or otherwise modified from time to time.

 

“Master Repurchase Agreement” means that certain Master Repurchase Agreement,
dated as of December 4, 2015, by and among Purchaser, Seller and Guarantor, as
the same shall be amended, supplemented or otherwise modified from time to time.

 

“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, Property or prospects of such Person including the insolvency of
such Person or its Parent Company, if applicable.

 

“Material Adverse Effect” means: (a) a Material Adverse Change with respect to
Seller or Guarantor, as applicable, or any of their respective Affiliates; (b) a
material impairment of the ability of Seller, Guarantor or any of their
respective Affiliates that is a party to any Program Document to perform under
any Program Document to which it is a party; (c) a material adverse effect upon
the legality, validity, binding effect or enforceability of any Program Document
against Seller or Guarantor, as applicable, or any of their respective
Affiliates that is a party to any Program Document.

 



 

10

 

 

 

“Maturity Date” means December 2, 2016.

 

“Maximum Aggregate Purchase Price” has the meaning assigned thereto in the
Pricing Side Letter.

 

“MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.

 

“MERS Mortgage Loan” means any Mortgage Loan as to which the related Mortgage or
Assignment of Mortgage has been recorded in the name of MERS, as agent for the
holder from time to time of the Mortgage Note and which is identified as a MERS
Mortgage Loan on the related schedule attached to the Related Participation
Certificate.

 

“MIN” means the mortgage identification number of Mortgage Loans registered with
MERS on the MERS System.

 

“Modified Loan” means a Mortgage Loan that (a) is insured by FHA, (b) was
purchased out of a Ginnie Mae Security solely as a result of modifications to
such Mortgage Loan and (c) is a Ginnie Mae Mortgage Loan.

 

“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan as adjusted in accordance with changes in the Mortgage
Interest Rate pursuant to the provisions of the Mortgage Note for an Adjustable
Rate Mortgage Loan.

 

“Mortgage” means a mortgage, deed of trust or other security instrument,
securing a Mortgage Note.

 

“Mortgage File” has the meaning assigned thereto in the Custodial Agreement.

 

“Mortgage Interest Rate” means, with respect to each Mortgage Loan, the annual
rate at which interest accrues on such Mortgage Loan from time to time in
accordance with the provisions of the related Mortgage Note.

 

“Mortgage Loan” means a Ginnie Mae Mortgage Loan, a Fannie Mae Mortgage Loan, a
Freddie Mac Mortgage Loan, a Modified Loan or a HARP Mortgage Loan.

 

“Mortgage Note” means a promissory note or other evidence of indebtedness of the
obligor thereunder, evidencing a Mortgage Loan, and secured by the related
Mortgage.

 

“Mortgaged Property” means the real property (or leasehold estate, if
applicable) securing repayment of the debt evidenced by a Mortgage Note.

 



 

11

 

 

 

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

 

“MRA Collection Account Control Agreement” means that certain Collection Account
Control Agreement, dated as of December 4, 2015, among Seller, Purchaser and
City National Bank, N.A., entered into in connection with the Master Repurchase
Agreement, as the same shall be amended, supplemented or otherwise modified from
time to time.

 

“MRA Pricing Side Letter” means the Pricing Side Letter, dated as of December 4,
2015, among Seller, Purchaser and Guarantor entered into in connection with the
Master Repurchase Agreement, as the same shall be amended, supplemented or
otherwise modified from time to time.

 

“MRA Program Documents” means the Master Repurchase Agreement, the MRA Pricing
Side Letter, the MRA Collection Account Control Agreement and all other
agreements, documents and instruments entered into by Seller on the one hand,
and Purchaser or one of its Affiliates (or Custodian on its behalf) and/or Agent
or one of its Affiliates on the other, in connection herewith or therewith with
respect to the transactions contemplated hereunder or thereunder and all
amendments, restatements, modifications or supplements thereto.

 

“MSR Facility Borrowed Amount” means the outstanding amount borrowed under the
Loan Agreement, as of any date of determination.

 

“MSR Facility Program Documents” means the Loan Agreement or any other
agreement, notice, certificate, financing statement, or any other document to be
executed and delivered by Seller and/or Guarantor in connection therewith.

 

“Negative Amortization” means the portion of interest accrued at the Mortgage
Interest Rate in any month which, based on the Monthly Payment on the related
Mortgage Loan for such month, is not sufficient in order to fully amortize the
Mortgage Loan by its maturity date and which, pursuant to the terms of the
Mortgage Note, is added to the principal balance of such Mortgage Loan.

 

“Net Carry Adjustment” means an amount (which may be a negative number) equal to
the difference obtained by subtracting (i) the product of (A) the Pass-Through
Rate of the related Security multiplied by the aggregate principal amount of the
Related Mortgage Loans evidenced by the related Participation Certificate, and
(B) the number of days in the period from and including the Issuance Date of
such Security through but excluding the related Settlement Date, divided by 360,
from (ii) the product of (A) the applicable Transaction Rate multiplied by the
initial principal amount of related Security, and (B) the number of days in the
period from and including the date of the purchase of the related Participation
Certificate under this Agreement through but excluding the related Settlement
Date, divided by 360.

 

“Non-Utilization Fee” has the meaning assigned thereto in the MRA Pricing Side
Letter.

 

“Parent Company” means PennyMac Financial Services, Inc.

 



 

12

 

 

 

“Participation Certificate” means a Ginnie Mae Participation Certificate, a
Fannie Mae Participation Certificate or a Freddie Mac Participation Certificate,
as applicable.

 

“Pass Through Rate” means with respect to a Security, the rate of interest to be
borne by such Security, which rate or rates shall be set forth in the related
Confirmation.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Pricing Side Letter” means the Pricing Side Letter, dated as of even date
herewith, between Seller and Purchaser entered into in connection with this
Agreement, as amended, supplemented or otherwise modified from time to time.

 

“Program Documents” means this Agreement, the Pricing Side Letter, the Custodial
Agreement, the Electronic Tracking Agreement, the Custodial Account Control
Agreement, the Master Netting Agreement, any Agency Custodial Supplement, the
Participation Certificates, the MRA Program Documents, and all other agreements,
documents and instruments entered into by Seller on the one hand, and Purchaser
or one of its Affiliates (or Custodian on its behalf) and/or Agent or one of its
Affiliates on the other, in connection herewith or therewith with respect to the
transactions contemplated hereunder or thereunder and all amendments,
restatements, modifications or supplements thereto. For the avoidance of doubt,
the Program Documents shall not include the MSR Facility Program Documents.

 

“Purchase Date” means, with respect to a Participation Certificate, the date on
which Purchaser elects to purchase such Participation Certificate.

 

“Purchase Price” means, with respect to each Participation Certificate, the
Trade Principal of the Security to be backed by the Related Mortgage Loans. Such
Purchase Price shall be payable (i) on the Purchase Date in an amount equal to
the Initial Purchase Price Installment, and (ii) on or prior to the Settlement
Date in an amount equal to the Completion Fee. Accrued interest shall be
allocated in accordance with Section 4(d).

 

“Purchaser” means Barclays Bank PLC and its successors in interest, including,
but not limited to, any lender, designee or assignee to whom a Participation
Certificate or a Security shall be pledged or assigned.

 

“Refinanced Mortgage Loan” means a Mortgage Loan the proceeds of which were not
used to purchase the related Mortgaged Property.

 

“Related Mortgage Loan” means a Mortgage Loan in which a Participation
Certificate evidences the 100% undivided beneficial ownership interest.

 

“Related Participation Certificate” means the Participation Certificate relating
to a pool of Mortgage Loans.

 

“Request for Release of Documents” means the Request for Release of Documents
set forth as Annex 5 to the Custodial Agreement.

 



 

13

 

 

 

“Restricted Mortgage Loan” means (i) a “Growing Equity Loan,” “Graduated Payment
Loan” or “Buydown Loan,” each as defined in the applicable Agency Guide, (ii) a
30+ Day Delinquent Mortgage Loan, (iii) a Mortgage Loan for which the related
Escrow Payments have not been made by the next succeeding Due Date, (iv) a High
Cost Mortgage Loan or (v) a Mortgage Loan that could result in Negative
Amortization.

 

“SEC” means the Securities Exchange Commission or any successor thereto.

 

“Security” means a Ginnie Mae Security, a Fannie Mae Security or a Freddie Mac
Security, as applicable.

 

“Security Issuance Failure” means failure of the Security to be issued for any
reason whatsoever on or before the Anticipated Delivery Date.

 

“Security Settlement Fee” has the meaning assigned thereto in the Pricing Side
Letter.

 

“Selling System” means the Freddie Mac automated system by which sellers and
servicers of mortgage loans to Freddie Mac transfer mortgage summary and record
data or mortgage accounting and servicing information from their computer system
or service bureau to Freddie Mac, as more fully described in the Freddie Mac
Guide.

 

“Servicer” means Seller, or any other servicer approved in the sole discretion
of Purchaser.

 

“Servicing File” means, with respect to each Mortgage Loan, the file retained by
Seller or its designee consisting of all documents that a prudent originator and
servicer would include (including copies of the Mortgage File), all documents
necessary to document and service the Mortgage Loans and any and all documents
required to be delivered in connection with any transfer of servicing pursuant
to the Program Documents.

 

“Servicing Records” means, with respect to a Related Mortgage Loan, the related
servicing records, including but not limited to any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of such Related Mortgage Loan.

 

“Servicing Term” has the meaning assigned thereto in Section 6(a).

 

“Servicing Termination Events” has the meaning assigned thereto in Section 6(e).

 

“Settlement Date” means the date specified in a Takeout Commitment upon which
the related Security is scheduled to be delivered to the specified Takeout
Investor on a “delivery versus payment” basis.

 

“Streamline Loan” has the meaning assigned thereto in Section 9(b)(xix)(C).

 



 

14

 

 

 

“Strict Compliance” means compliance of Seller and the Related Mortgage Loans
with the requirements of the Agency Guide as amended by any agreements between
Seller and the Applicable Agency, sufficient to enable Seller to issue and
Ginnie Mae to guarantee or Fannie Mae or Freddie Mac to issue and guarantee a
Security; provided, that until copies of any such agreements between Seller and
the Applicable Agency have been provided to Agent by Seller and approved by
Agent, such agreements shall be deemed, as between Seller and Purchaser, not to
amend the requirements of the Agency Guide.

 

“Structuring Fee” has the meaning assigned thereto in the Master Repurchase
Agreement.

 

“Subordinated Debt” means, with respect to any Person, Indebtedness of such
Person to any other Person that is subordinated to the obligations under this
Agreement pursuant to a currently effective and irrevocable subordination
agreement approved by Agent in its sole discretion and the principal of which is
not due and payable until ninety (90) days or more after the Termination Date.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Successor Servicer” means an entity with the necessary Approvals, as the
circumstances may require, and designated by Purchaser, in conformity with
Section 6(f), to replace Seller as issuer and servicer, mortgagee or
seller/servicer of the Related Mortgage Loans or the Securities related thereto.

 

“Takeout Commitment” means a fully executed trade confirmation from the related
Takeout Investor to Seller confirming the details of a forward trade between the
Takeout Investor and Seller with respect to one or more Securities relating to a
Participation Certificate, which trade confirmation shall be enforceable and in
full force and effect, and shall be validly and effectively assigned to BCI
pursuant to a Trade Assignment, and relate to pools of Related Mortgage Loans
that satisfy the “good delivery standards” of the Securities Industry and
Financial Markets Association as set forth in the Securities Industry and
Financial Markets Association Uniform Practices Manual, as amended from time to
time.

 

“Takeout Investor” means either (i) Barclays Capital, Inc., or any successor
thereto, (ii) any member of the Mortgage Backed Securities Division of the Fixed
Income Clearing Corporation listed in Exhibit F of the Master Repurchase
Agreement or (iii) any other Person approved by Agent in its sole discretion.

 



 

15

 

 

 

“Tangible Net Worth” means for any Person as of any date of determination, an
amount equal to (i) such Person’s shareholder equity calculated in accordance
with GAAP, plus (ii) any Subordinated Debt issued by such Person with maturities
greater than twelve (12) months, minus (iii) the intangible assets of such
Person.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the termination of the Master Repurchase Agreement, (iii) the termination of the
Loan Agreement and (iv) at the option of Agent, the occurrence of a Servicing
Termination Event under this Agreement after the expiration of any applicable
grace period.

 

“Trade Assignment” means a letter substantially in the form of Exhibit B.

 

“Trade Price” means the price (expressed as a percentage of the initial
principal amount of the Security), as specified in the related Takeout
Commitment at which the related Takeout Investor is obligated to purchase such
Security as specified in such Takeout Commitment.

 

“Trade Principal” means an amount equal to the product of (a) the Trade Price
and (b) the initial principal amount of the related Security, as specified in
the related Takeout Commitment.

 

“Transaction Rate” has the meaning assigned thereto in the Pricing Side Letter.

 

“Uncommitted Amount” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“VA” means the United States Department of Veterans Affairs or any successor
thereto.

 

“Warehouse Lender” means any lender providing financing to Seller for the
purpose of originating Mortgage Loans, which prior to the Purchase Date has a
security interest in such Mortgage Loans as collateral for the obligations of
Seller to such lender.

 

“Warehouse Lender’s Release” means a letter, in the form of Exhibit D, or as
otherwise acceptable to Purchaser, from a Warehouse Lender to Purchaser,
unconditionally releasing all of Warehouse Lender’s right, title and interest in
certain Mortgage Loans identified therein upon payment to the Warehouse Lender.

 

Section 2. Procedures for Purchases of Participation Certificates.

 

(a) Purchaser (x) shall, until the Termination Date, but subject to satisfaction
of certain conditions precedent set forth herein purchase one or more
Participation Certificates from Seller with an aggregate Purchase Price not to
exceed the Committed Amount, and (y) may, in its sole discretion from time to
time until the Termination Date, purchase one or more Participation Certificates
from Seller with an aggregate Purchase Price not to exceed the Uncommitted
Amount; provided, that the sum of (i) the Aggregate MRA Purchase Price, (ii) the
MSR Facility Borrowed Amount and (iii) the Aggregate EPF Purchase Price shall
not exceed, as of any date of determination, the Maximum Aggregate Purchase
Price. All purchases of Participation Certificates hereunder shall be first
deemed committed up to the Committed Amount and then the remainder, if any,
shall be deemed uncommitted up to the Uncommitted Amount. In connection with
Purchaser’s purchase of any such Participation Certificate, Seller, on behalf of
Purchaser, shall arrange for the Delivery to BCI of a Security backed by the
Related Mortgage Loans, which Security shall be subject to a Takeout Commitment.
The purchase of any Participation Certificate shall be subject to the receipt by
Purchaser of the documents listed in Section 2(f) and (g) from Seller, in form
and substance satisfactory to Agent, and the execution of the Custodial
Agreement relating to the Participation Certificate by Seller and Custodian and
the Electronic Tracking Agreement relating to the Related Mortgage Loans by
Seller, MERS and Electronic Agent, and delivery thereof to Purchaser. In
accordance with the provisions of the Electronic Tracking Agreement, the Seller
shall, at its sole cost and expense, (1) cause each Related Mortgage Loan with
respect to which a Participation Certificate is to be sold to the Purchaser on a
Purchase Date, the Mortgage for which is recorded in the name of MERS, to be
designated a MERS Mortgage Loan and (2) cause the Purchaser to be designated an
“associated member” (as defined in the Electronic Tracking Agreement) with
respect to each such MERS Mortgage Loan. Notwithstanding the satisfaction of the
conditions specified in this Section 2(a) or anything else herein or in any
other Program Document to the contrary, Purchaser is not obligated to purchase
any Participation Certificate offered to it hereunder in respect of the
Uncommitted Amount.

 



 

16

 

 

 

(b) In order to purchase any Participation Certificate, Purchaser shall deliver
a completed Confirmation with respect to such Participation Certificate to
Seller reflecting the agreed-upon terms of the transaction, and shall pay to
Seller, on the Purchase Date, the amount of the Initial Purchase Price
Installment for such Participation Certificate upon receipt of a duly executed
and properly completed original Participation Certificate. Effective upon
execution and delivery of such Participation Certificate to Purchaser, Seller
hereby assigns to Purchaser all of Seller’s right, title and interest in and to
such Participation Certificate and a 100% undivided beneficial interest in the
Related Mortgage Loans. In the event that Purchaser does not transmit the
Initial Purchase Price Installment, (i) any Participation Certificate delivered
by Custodian to Purchaser in anticipation of such purchase shall automatically
be null and void, (ii) Purchaser will not consummate the transactions
contemplated in the applicable Trade Assignment and (iii) to the extent that
Purchaser shall nevertheless receive the Security backed by the Related Mortgage
Loans prior to the Participation Certificate becoming null and void as provided
in clause (i) above, Purchaser shall take all reasonable actions necessary to
ensure that such Security shall be delivered in accordance with delivery
instructions provided by Seller.

 

(c) The terms and conditions of the purchase of each Participation Certificate
shall be as set forth in this Agreement. Each Participation Certificate shall be
deemed to incorporate, and Seller shall be deemed to make as of the applicable
dates specified in Section 9, for the benefit of Purchaser and each Assignee of
such Participation Certificate, the representations and warranties set forth in
Section 9.

 

(d) Purchaser shall provide a Confirmation to Seller on or before the Purchase
Date or as soon as practicable after the Purchase Date. In the event of any
conflict between the terms of a Confirmation and this Agreement, the
Confirmation shall prevail.

 



 

17

 

 

 

(e) For the avoidance of any doubt, it is hereby understood and agreed that
Purchaser’s purchase of the beneficial ownership interest in and to Related
Mortgage Loans, as evidenced by a Participation Certificate, shall include a
beneficial ownership interest in and to all the servicing rights relating to
such Mortgage Loans.

 

(f) Prior to the Effective Date, Purchaser shall have received the following, in
form and substance satisfactory to Purchaser and Agent and duly executed by each
party thereto (as applicable):

 

(i) Completed and fully executed Program Documents containing indemnity
provisions acceptable to Purchaser and in form and substance satisfactory to
Purchaser and Agent and duly executed by each party thereto (as applicable);

 

(ii) A copy of an Officer’s Certificate of each of Seller and Guarantor in the
form attached hereto as Exhibit G together with (1) the articles of
incorporation or formation, as applicable, and any amendments thereto, certified
by the Secretary of State of Seller’s state of incorporation or formation, as
applicable, (2) a copy of by-laws or the operating agreement, as applicable,
together with any amendments thereto, (3) a copy of the resolutions adopted by
Seller’s Board of Directors or the Guarantor’s Board of Managers, as applicable,
authorizing Seller or Guarantor, as applicable, to enter into this Agreement and
the other Program Documents to which it is a party, and authorizing one or more
of Seller’s or Guarantor’s officers, as applicable, to execute the documents
related to this Agreement and the other Program Documents to which it is a
party;

 

(iii) An opinion of Seller’s and Guarantor’s counsel as to such matters as
Purchaser or Agent may reasonably request (including, without limitation, with
respect to Purchaser’s first priority lien on and perfected security interest in
the Related Mortgage Loans; a no material litigation opinion (which may be
provided by internal counsel); a non-contravention, enforceability and corporate
opinion with respect to Seller and Guarantor; an opinion with respect to the
inapplicability of the Investment Company Act of 1940 to Seller and Guarantor;
an opinion that this Agreement constitutes a “securities contract” within the
meaning of the Bankruptcy Code and an opinion that no transaction constitutes an
avoidable transfer under Section 546(f) of the Bankruptcy Code), each in form
and substance acceptable to Purchaser and Agent;

 

(iv) The portion of the Structuring Fee then due and owing pursuant to Section 2
of the MRA Pricing Side Letter, in U.S. dollars, in immediately available funds,
without deduction, setoff or counterclaim; provided that Purchaser may, in its
sole discretion, net such portion of the Structuring Fee, from the proceeds of
any Purchase Price paid by Purchaser to Seller; and

 

(v) Evidence that all other actions necessary or, in the opinion of Agent,
desirable to perfect and protect Purchaser’s interest in the Related Mortgage
Loans and other Collateral have been taken, including, without limitation, duly
filed Uniform Commercial Code financing statements on Form UCC1.

 



 

18

 

 

 

(g) In addition to those items listed in Section 2(a) and (b), prior to each
Purchase Date, the following shall have occurred:

 

(i) Seller shall have paid to Purchaser

 

(A) all accrued fees and expenses, including, on the tenth (10th) Business Day
of each month or Termination Date, the Non-Utilization Fee if required under
Section 2 of the MRA Pricing Side Letter in U.S. dollars, in immediately
available funds, without deduction, setoff or counterclaim; provided that
Purchaser may, in its sole discretion, net any unpaid Non-Utilization Fee from
the proceeds of any Purchase Price paid by Purchaser to Seller; and

 

(B) the Security Settlement Fee for the related Participation Certificate as
required under Section 2 of the Pricing Side Letter in U.S. dollars, in
immediately available funds, without deduction, setoff or counterclaim; provided
that Purchaser may, in its sole discretion, net any unpaid Security Settlement
Fee from the proceeds of any Purchase Price paid by Purchaser to Seller.

 

(ii) The fully completed, executed and authenticated Participation Certificate
together with the certifications of the Custodian provided by Section 2 of the
Custodial Agreement or, with respect to a Security, such Security, shall have
been delivered to the Purchaser;

 

(iii) A Trade Assignment (unless Purchaser is the Takeout Investor), fully
completed and duly executed by Seller and the related Takeout Investor, together
with either (a) a copy of a Takeout Commitment with respect to the Security to
be backed by the Mortgage Loans evidenced by such Participation Certificate or
(b) a letter from Seller confirming the details of such Takeout Commitment shall
have been delivered to Purchaser;

 

(iv) A Warehouse Lender’s Release from each Warehouse Lender having a security
interest in the Related Mortgage Loans, substantially in the form of Exhibit D,
or as otherwise acceptable to Purchaser, releasing any and all right, title and
interest in such Mortgage Loans shall have been delivered to Purchaser;

 

(v) All representations and warranties made by Seller in this Agreement are true
and correct in all material respects; and

 

(vi) No Servicing Termination Event has occurred and is continuing.

 

Section 3. Takeout Commitments.

 

Seller hereby assigns to BCI, free of any security interest, lien, claim or
encumbrance of any kind, Seller’s rights under each Takeout Commitment to
deliver the Security specified therein to the related Takeout Investor and to
receive the purchase price therefor from such Takeout Investor. Subject to
Purchaser’s rights hereunder, Purchaser agrees that it will cause BCI to satisfy
the obligation under the Takeout Commitment to deliver the Security to the
Takeout Investor on the Settlement Date specified therein. Seller understands
that, as a result of this Section 3 and each Trade Assignment, BCI will succeed
to the rights and obligations of Seller with respect to each Takeout Commitment
subject to a Trade Assignment, and that in satisfying each such Takeout
Commitment, BCI will stand in the shoes of Seller and, consequently, will be
acting as a non-dealer in exercising its rights and fulfilling its obligations
assigned pursuant to this Section 3 and each Trade Assignment. Each Trade
Assignment delivered by Seller to Purchaser shall be delivered by Seller in a
timely manner sufficient to enable BCI to facilitate the settlement of the
related trade on the trade date in accordance with Chapter 8 of the Securities
Industry and Financial Markets Association’s Uniform Practices for the Clearance
and Settlement of Mortgage Backed Securities and other Related Securities, as
amended from time to time.

 



 

19

 

 

 

Section 4. Completion Fee.

 

(a) Subject to the terms of this Agreement, Purchaser shall pay to Seller the
Completion Fee for each Participation Certificate that Purchaser elects to
purchase hereunder as follows: (i) the Initial Completion Fee Installment shall
be paid on the date of Delivery of the related Security and (ii) the Final
Completion Fee Installment shall be paid on the latest to occur of (x) the
Settlement Date of the related Security, (y) the date of receipt by BCI of the
Trade Price with respect to such related Security and (z) the satisfaction by
Seller of its obligations under this Agreement.

 

(b) Except as otherwise provided in this Section 4 and in Section 5(b), and
subject to Purchaser’s right of set-off set forth in Section 12, the Completion
Fee owed by Purchaser with respect to a Participation Certificate, if any, shall
be paid by Purchaser to Seller in full by not later than the Settlement Date of
the related Security in accordance with the following wire instructions:

 

Bank of America

100 West 33rd Street

New York, New York 10001

Attention: Jasmin Tabar

Phone: (888) 715-1000 x 57328

ABA 026009593

For Further Credit to: 12355-44258
Account Name: PennyMac Loan Services, LLC Operating Account

Notify Pamela Marsh/Kevin Chamberlain @ (805) 330-6059/ (818) 746-2877

Email: pamela.marsh@pnmac.com; kevin.chamberlain@pnmac.com
With copies to: treasury@pnmac.com and whseops@pnmac.com

 

(c) Upon exercise by Purchaser of its remedies under Section 6(f), Purchaser’s
obligation to pay and Seller’s right to receive any portion of the Completion
Fee relating to such Mortgage Loans shall automatically be set off against any
outstanding obligations under Section 6(f); provided, that such set-off shall in
no way relieve Seller or otherwise affect the obligation of Seller to indemnify
and hold Purchaser and Agent harmless as specified in Section 13. At no time
shall Seller have any beneficial interest in the servicing rights with respect
to Related Mortgage Loans while the related Participation Certificate is
outstanding.

 



 

20

 

 

 

(d) If a Participation Certificate is purchased by Purchaser after the first day
of the month in which the Settlement Date occurs, Purchaser shall also pay to
Seller on the date of Delivery to Purchaser of the Security backed by the
related Mortgage Loans an amount equal to the accrued interest on the related
Security at the rate specified in the related Takeout Commitment from the first
day of such month to and including the day immediately preceding the date
Purchaser purchased such Participation Certificate. If a Participation
Certificate is purchased by Purchaser in the month prior to the month in which
the Settlement Date occurs, the Completion Fee shall be reduced by an amount
equal to all interest payments which accrue on such Participation Certificate
during the period from the date of purchase of such Participation Certificate
through and including the last day of the month prior to the month in which such
Settlement Date occurs.

 

Section 5. Issuance of Securities.

 

(a) a) In connection with the purchase of a Participation Certificate, Seller
shall instruct (and, if Seller fails to instruct, then Agent may instruct)
Custodian to deliver to the Applicable Agency, the documents listed in Annex
19-A, 19-B or 19-C of the Custodial Agreement, as applicable, in respect of the
Related Mortgage Loans, in the manner and at the time set forth in the Custodial
Agreement. Seller shall thereafter promptly deliver to the Applicable Agency any
and all additional documents requested by the Applicable Agency to enable the
Applicable Agency to make Delivery to Purchaser of a Security backed by such
Mortgage Loans on the related Anticipated Delivery Date. Seller shall not revoke
such instructions to Custodian and shall not revoke its instructions to the
Applicable Agency to make Delivery to Purchaser or its designee of a Security
backed by such Mortgage Loans. The Delivery to Purchaser of a Security shall be
made in accordance with the following delivery instructions

 

Fed Book Entry Securities (MBS)

ABA: 021000018

Bank of NYC/BCMBS

 

(ii) Seller shall notify Purchaser, not later than 2:00 p.m., Eastern Time, on
the applicable Settlement Date (a) of the amount of any change in the principal
amount of the Mortgage Loans backing each such Security related to such
Settlement Date and (b) with respect to Freddie Mac Securities, the Freddie Mac
mortgage loan pool number applicable to each Security to which such Settlement
Date relates. Upon Delivery of such Security to BCI or its designee, Purchaser
shall cease to have any interest under such Participation Certificate and in
exchange shall have a 100% ownership interest in the related Security. It is
understood and agreed that for so long as Seller is servicing Related Mortgage
Loans, Seller shall retain only record title to the Mortgages (and not an
equitable interest) in all such Mortgage Loans (other than MERS Mortgage Loans)
for the sole purpose of servicing such Mortgage Loans on a servicing-released
basis.

 

(b) If Delivery of a Security backed by the Mortgage Loans evidenced by a
Participation Certificate purchased hereunder has not occurred by 2:00 p.m.
(Eastern Time) on the related Settlement Date as a result of a Security Issuance
Failure or otherwise, then subject to the exercise by Purchaser of its rights
set forth in Section 4(c), the Completion Fee relating to such Participation
Certificate shall be reduced on each day during the period from the Settlement
Date to (but not including) the earlier of (x) the date of Delivery of such
Security, and (y) the date of satisfaction of the obligations of Seller pursuant
to the exercise by Purchaser of any remedial election authorized by this
Section 5, by an amount equal to the Daily Completion Fee Reduction Amount. The
Completion Fee (reduced by the applicable Daily Completion Fee Reduction
Amounts) relating to such Participation Certificate, if any, shall not be
payable until the end of the period specified in the preceding sentence.

 



 

21

 

 

 

(c) If a breach by Seller of this Agreement results in any Related Mortgage Loan
being a Defective Mortgage Loan on the Purchase Date of the related
Participation Certificate to Purchaser, Agent in its sole discretion may require
that Seller, upon receipt of notice from Purchaser or Agent of its exercise of
such right, to either (x) immediately repurchase Purchaser’s beneficial
ownership interest in such Defective Mortgage Loan by remitting to Purchaser the
allocable amount paid by Purchaser for such beneficial interest plus accrued and
unpaid interest at the rate specified in the related Mortgage Note on the
principal amount thereof from the date of Purchaser’s purchase of such
Participation Certificate to the date of such repurchase together with any
Losses suffered by Purchaser relating to such repurchase (including, without
limitation, any Losses incurred by Purchaser resulting from adjustments to the
trade required by the Takeout Investor), or (y) deliver to Custodian a Mortgage
Loan eligible to back such Security in exchange for such Defective Mortgage
Loan, which newly delivered Mortgage Loan shall be in all respects acceptable to
Agent in Agent’s sole discretion, and such newly delivered Mortgage Loan will
thereupon become one of the Related Mortgage Loans relating to the Participation
Certificate. If the aggregate principal balance of any Mortgage Loans that are
accepted by Purchaser pursuant to clause (y) of the immediately preceding
sentence is less than the aggregate principal balance of any Defective Mortgage
Loan that is being replaced by such Mortgage Loan, Seller shall remit with such
Mortgage Loan to Purchaser an amount equal to the difference between the
aggregate principal balance of the new Mortgage Loan accepted by Purchaser and
the aggregate principal balance of the Defective Mortgage Loan being replaced
thereby plus accrued interest on such Defective Mortgage Loan at the rate
specified in the related Mortgage Note on the principal amount thereof from the
Purchase Date of Purchaser’s purchase of such Participation Certificate to the
date of substitution.

 

(d) If any Related Mortgage Loan (other than a Modified Loan) becomes thirty
(30) or more days past due with respect to the first scheduled monthly payment
due Purchaser after the date on which such Related Mortgage Loan was originated
and prior to the Anticipated Delivery Date, Seller shall repurchase the
beneficial interest in such Related Mortgage Loan as if it were a Defective
Mortgage Loan upon direction by Agent given no later than one hundred twenty
(120) days after the Purchase Date.

 

(e) No exercise by Purchaser or Agent of their respective rights under this
Section 5 shall relieve Seller of responsibility or liability for any breach of
this Agreement.

 

Section 6. Servicing of the Mortgage Loans; Servicer Termination; Backup
Servicer.

 

(a) Upon payment of the Initial Purchase Price Installment (subject to Section
4), Purchaser shall own a 100% undivided beneficial interest in the servicing
rights related to the Related Mortgage Loans and all source files, documents,
agreements and papers related to servicing the Related Mortgage Loans and shall
own all derivative information created by Servicer other third party used or
useful in servicing such Mortgage Loans. Seller and Purchaser each agrees and
acknowledges that a 100% undivided beneficial interest in Related Mortgage Loans
shall be sold to Purchaser on a servicing released basis, and that Purchaser is
engaging and hereby does engage Servicer to provide servicing of each Related
Mortgage Loan for the benefit of Purchaser (and any other registered holder of
the related Participation Certificate) for each transaction for a term of
forty-five (45) days from the related Purchase Date (subject to the termination
rights provided in this Agreement, including, without limitation, Section 6(f)
of this Agreement), which term may be extended in writing by Purchaser, in its
sole discretion, for an additional forty-five (45) day period (each, a
“Servicing Term”). If such Servicing Term is not extended by Purchaser or if
Purchaser has terminated Servicer as a result of a Servicing Termination Event,
Servicer shall transfer such servicing to Purchaser or its designee at no cost
or expense to Purchaser as provided in Section 6(g) of this Agreement. Servicer
shall hold or cause to be held all Escrow Payments collected with respect to the
Mortgage Loans in segregated accounts for the sole benefit of the Mortgagor and
shall apply the same for the purposes for which such funds were collected. If
Servicer should discover that, for any reason whatsoever, it has failed to
perform fully its servicing obligations with respect to the Mortgage Loans,
Servicer shall promptly notify Purchaser.

 



 

22

 

 

 

For so long as a Participation Certificate is outstanding, Servicer shall
neither assign, encumber or pledge its obligation to service the Related
Mortgage Loans in whole or in part, nor delegate its rights or duties under this
Agreement (to other than a subservicer) without the prior written consent of
Agent, the granting of which consent shall be in the sole discretion of Agent.
Servicer hereby acknowledges and agrees that (i) Purchaser is entering into this
Agreement in reliance upon Servicer’s representations as to the adequacy of its
financial standing, servicing facilities, personnel, records, procedures,
reputation and integrity, and the continuance thereof; and (ii) Servicer’s
engagement hereunder to provide mortgage servicing for the benefit of Purchaser
(and any other registered holder of the Participation Certificate) is intended
by the parties to be a “personal service contract” and Servicer is hereunder
intended by the parties to be an “independent contractor.”

 

(b) b) Servicer shall service and administer the Related Mortgage Loans relating
to a Participation Certificate on behalf of Purchaser in accordance with
Accepted Servicing Practices. Servicer shall have no right to modify or alter
the terms of any Related Mortgage Loan or consent to the modification or
alteration of the terms of any Related Mortgage Loan except in Strict Compliance
with the related Agency Program. Servicer shall at all times maintain accurate
and complete records of its servicing of the Related Mortgage Loans, and Agent
may, at any time during Servicer’s business hours on reasonable notice, examine
and make copies of such Servicing Records. Servicer agrees that Purchaser is the
100% beneficial owner of all Servicing Records relating to the Related Mortgage
Loans. Servicer covenants to hold such Servicing Records for the benefit of
Purchaser and to safeguard such Servicing Records and to deliver them promptly
to Agent or its designee (including the Custodian) at Agent’s request or
otherwise as required by operation of this Section 6.

 

(ii) If Delivery of a Security is not made to Purchaser on or before the
Anticipated Delivery Date, Servicer shall deliver to Purchaser monthly reports
regarding the status of those Related Mortgage Loans for which a Security has
not yet been issued, which reports shall include, but shall not be limited to, a
description of those Related Mortgage Loans in default for more than thirty (30)
days, and such other circumstances with respect to any Related Mortgage Loans
(whether or not such Related Mortgage Loans are included in the foregoing list)
that could materially adversely affect any of such Related Mortgage Loans,
Purchaser’s beneficial interest in such Related Mortgage Loans or the collateral
securing any of such Related Mortgage Loans. Servicer shall deliver such a
report to Purchaser every thirty (30) days until (i) Delivery of the related
Security to Purchaser or (ii) the exercise by Purchaser of any remedial election
pursuant to Section 5. In no event shall Servicer delegate any of its servicing
duties hereunder to any other Person without first obtaining the prior written
consent of Purchaser.

 



 

23

 

 

 

(iii) Within three (3) Business Days after the end of each calendar month (or if
such day is not a Business Day, the immediately following Business Day), and as
requested by Purchaser or Agent from time to time, Servicer shall furnish to
Purchaser and Agent reports in form and scope satisfactory to Agent, setting
forth (i) data regarding the performance of the individual Mortgage Loans and
(ii) any other information reasonably requested by Purchaser or Agent.

 

(c) Servicer, shall establish and maintain a separate custodial account (the
“Custodial Account”) with Bank entitled “PennyMac Loan Services, LLC as
servicer, for the benefit of Barclays Bank PLC and its assignees, Custodial
Account” and shall deposit into such account in the form received within two (2)
Business Days’ receipt thereof, with any necessary endorsements, all collections
received in respect of the Related Mortgage Loans relating to Participation
Certificates purchased by Purchaser hereunder. The Custodial Account shall be
subject to the terms and conditions of the Custodial Account Control Agreement.

 

(d) Amounts deposited in the Custodial Account with respect to any Related
Mortgage Loan relating to Participation Certificates purchased by Purchaser
hereunder shall be held for the benefit of Purchaser and shall be released only
in accordance with Agent’s written instructions, including as follows:

 

(i) Except as otherwise provided in Section 6(d)(ii), upon either (x) the
Settlement Date (unless there is a Securities Issuance Failure) or (y) if
earlier, on the date required by the applicable Agency Guide, Agent shall cause
amounts deposited in the Custodial Account to be released to Seller.
Notwithstanding the foregoing, all amounts relating to Participation
Certificates purchased by Purchaser hereunder and deposited in the Custodial
Account shall be released to Seller at Agent’s direction upon the Settlement
Date of the related Security (unless there is a Securities Issuance Failure)
only if, and to the extent that, the amounts due and payable to Purchaser
hereunder have been set-off against the Purchase Price for the Related
Participation Certificate or the Completion Fee. Seller shall be solely
responsible for paying compensation to Servicer for its obligations as Servicer.

 

(ii) If Successor Servicer takes delivery of such Mortgage Loans either under
the circumstances set forth in Section 6(f) or otherwise, all amounts deposited
in the Custodial Account shall be paid to Purchaser promptly upon such delivery.

 



 

24

 

 

 

(e) Purchaser (or any other registered holder of the Related Participation
Certificate) shall be entitled to effect termination of Servicer’s servicing
rights and obligations respecting the affected Related Mortgage Loans in the
event any of the following circumstances or events (“Servicing Termination
Events”) occur and are continuing:

 

(i) any failure by Seller or Servicer, as the case may be, to remit to Purchaser
(or other registered holder of the Participation Certificate) when due any
payment required to be made under the terms of this Agreement or such
Participation Certificate; or

 

(ii) failure by Seller or Servicer, as the case may be, duly to observe or
perform in any material respect any of Seller’s or Servicer’s, as the case may
be, other covenants or agreements set forth in this Agreement or in the
Custodial Agreement which continues unremedied for a period of two (2) Business
Days of the earlier of (x) Seller’s or Servicer’s, as the case may be, receipt
of written notice from Purchaser, Agent or Custodian of such breach or (y) the
date on which Seller or Servicer, as the case may be, obtains notice or
knowledge of the facts giving rise to such breach; or

 

(iii) any representation, warranty or certification made or deemed made herein
or in the Custodial Agreement by Seller or Servicer, as the case may be, or any
certificate furnished to Purchaser pursuant to the provisions thereof, shall
prove to have been false or misleading in any material respect as of the time
made or furnished; or

 

(iv) an Act of Insolvency with respect to Seller or Servicer, as the case may
be, or any Parent Company; or

 

(v) Seller or Servicer, as the case may be, ceases to meet the qualifications
for maintaining all Approvals, such Approvals are revoked or such Approvals are
materially modified; or

 

(vi) Seller or Servicer, as the case may be, attempts to assign its right to
servicing compensation hereunder or to resell an ownership interest in a Related
Mortgage Loan in a manner inconsistent with the terms hereof, or Seller or
Servicer, as the case may be, attempts without the consent of Agent to sell or
otherwise dispose of all or substantially all of its property or assets or to
assign, encumber or pledge its obligation to service the Related Mortgage Loans
in whole or in part, or delegate its rights or duties under this Agreement (to
other than a subservicer) without the prior written consent of Agent, the
granting of which consent shall be in the sole discretion of Agent; or

 

(vii) Seller or Servicer, as the case may be, or any of their Affiliates fail to
operate or conduct its business operations or any material portion thereof in
the ordinary course, or Seller or Servicer, as the case may be, experiences any
other material adverse change in its business operations or financial condition,
which, in Agent’s sole discretion, constitutes a material impairment of Seller’s
or Servicer’s, as the case may be, ability to perform its obligations under this
Agreement or any other related document; or

 

(viii) Seller’s membership in MERS is terminated for any reason or Seller shall
fail to enter into the Electronic Tracking Agreement with the Purchaser; or

 



 

25

 

 

 

(ix) Reserved;

 

(x) failure by the Seller or Servicer to be in compliance in any material
respect with the “doing business” or licensing laws of any jurisdiction where a
Mortgaged Property is located; or

 

(xi) in the event of a Security Issuance Failure that continues unremedied for a
period of two (2) Business Days; or

 

(xii) A Change in Control of Seller, Servicer or Guarantor shall have occurred
that has not been approved by Agent, or there shall have occurred the
resignation, removal or other substantial change in the management
responsibilities of PNMAC Capital Management, LLC which has not been approved by
Agent; or

 

(xiii) Seller, Servicer, Guarantor or any of their respective Affiliates or
Subsidiaries shall be in default under, or fail to perform as requested under,
or shall otherwise breach the material terms of any agreement relating to, in
each case beyond any applicable cure period, (i) any Indebtedness between (x)
Seller or any of its Affiliates, or Guarantor’s guarantee, (y) any Purchaser or
any of Purchaser’s Affiliates, (such amount in excess of $1,000,000) and (z)
Servicer or any of its Affiliates, or (ii) any other agreement relating to
Indebtedness among Seller, Servicer or Guarantor or any of their respective
Affiliates or Subsidiaries on the one hand, and any Person, on the other hand
(such amount in excess of $10,000,000); or Seller, Servicer or Guarantor any of
their respective Affiliates or Subsidiaries shall be in default under, or fail
to perform as requested under, or shall otherwise breach, beyond any applicable
cure period, the terms of this Agreement or any other agreement (including,
without limitation, the Program Documents and the MSR Facility Program
Documents) between Purchaser or any of its Affiliates or Subsidiaries and the
Seller, Servicer or Guarantor or any of their respective Affiliates or
Subsidiaries; or

 

(xiv) Reserved.

 

(f) Purchaser, in its sole discretion, may terminate Servicer’s rights and
obligations as servicer of the affected Related Mortgage Loans and require
Servicer to deliver the related Servicing Records to Purchaser or its designee
upon the occurrence of (i) a Servicing Termination Event, (ii) Seller’s failure
to comply with any of its obligations set forth in Section 5(c) or 5(d) or (iii)
Seller’s breach of Section 9(a)(xii) or 9(b), by delivering written notice to
Seller requiring such termination. Such termination shall be effective upon
Seller’s or Servicer’s receipt of such written notice; provided, that Servicer’s
servicing rights shall be terminated immediately upon the occurrence of any
event described in Section 6(e)(iv), regardless of whether notice of such event
shall have been given to or by Purchaser or Seller. Upon any such termination,
all authority and power of Servicer respecting its rights to service and duties
under this Agreement relating thereto, shall pass to and be vested in the
Successor Servicer appointed by Purchaser and Purchaser is hereby authorized and
empowered to transfer such rights to service the Related Mortgage Loans for such
price and on such terms and conditions as Purchaser shall reasonably determine;
provided, that to the extent the Applicable Agency proceeds to issue a Security
with respect to the Related Mortgage Loans, Purchaser shall convey the servicing
rights and the rights to service such Mortgage Loans in accordance with such
Applicable Agency’s instructions. Servicer shall promptly take such actions and
furnish to Purchaser such documents that Purchaser deems necessary or
appropriate to enable Purchaser to obtain a Security backed by such Mortgage
Loans or to enforce such Mortgage Loans, as appropriate, and shall perform all
acts and take all actions so that the Related Mortgage Loans and all files and
documents relating to such Mortgage Loans held by Servicer, together with all
escrow amounts relating to such Mortgage Loans, are delivered to Successor
Servicer, including but not limited to preparing, executing and delivering to
the Successor Servicer any and all documents and other instruments, placing in
the Successor Servicer’s possession all Servicing Records pertaining to such
Mortgage Loans and doing or causing to be done, all at Seller’s sole expense. To
the extent that the approval of the Applicable Agency is required for any such
sale or transfer, Seller or Servicer, shall fully cooperate with Purchaser to
obtain such approval. All amounts paid by any purchaser of such rights to
service the Related Mortgage Loans shall be the property of Purchaser. The
servicing rights required to be delivered to Successor Servicer in accordance
with this Section 6(f) shall be delivered free of any servicing rights in favor
of Seller or Servicer or any third party (other than Purchaser) and free of any
title, interest, lien, encumbrance or claim of any kind of Seller or Servicer
other than record title to the Mortgages relating to the Related Mortgage Loans.
No exercise by Purchaser of its rights under this Section 6(f) shall relieve
Seller or Servicer of responsibility or liability for any breach of this
Agreement.

 



 

26

 

 

 

(g) With respect to the Servicing Files and the physical and contractual
servicing of each Mortgage Loan to the extent in the possession of Servicer,
Servicer shall deliver such Servicing Files and the physical and contractual
servicing to Purchaser or its designee upon the expiration of the Servicing Term
(unless such Servicing Term is renewed by Purchaser) or the termination of the
Servicer as servicer pursuant to this Section 6. Servicer’s transfer of the
servicing rights, Servicing Files and the physical and contractual servicing
under this Section 6(g) shall be in accordance with customary standards in the
industry including the transfer of the gross amount of all escrows held for the
related Mortgagors (without reduction for unreimbursed advances or “negative
escrows”).

 

(h) The Agent, in its sole discretion, may appoint a backup servicer at any time
during the term of this Agreement. In such event, Servicer shall commence
monthly delivery to such backup servicer of the servicing information required
to be delivered to Purchaser pursuant to Section 6(b)(ii) and any other
information reasonably requested by backup servicer, all in a format that is
reasonably acceptable to such backup servicer. Seller or Servicer shall pay all
costs and expenses of such backup servicer, including, but not limited to all
fees of such backup servicer in connection with the processing of such
information and the maintenance of a servicing file with respect to the Related
Mortgage Loans. Servicer shall cooperate fully with such backup servicer in the
event of a transfer of servicing hereunder and will provide such backup servicer
with all documents and information necessary for such backup servicer to assume
the servicing of the Related Mortgage Loans.

 

Section 7. Transfers of Participation Certificates and Securities by Purchaser.
Purchaser may, in its sole discretion and without the consent of Seller, sell,
assign or otherwise transfer all of its right, title and interest or grant a
security interest in any Participation Certificate, any Mortgage Note, Mortgage
and Assignment of Mortgage and the related servicing rights, each Security in
respect thereof of which Delivery is made to Purchaser and all rights of
Purchaser under this Agreement (including, but not limited to, the Custodial
Account) in respect of such Participation Certificate, any Mortgage Note,
Mortgage, Assignment of Mortgage and such Security, to any person (an
“Assignee”), subject only to an obligation on the part of the Assignee to
deliver each such Security to the Takeout Investor or to Purchaser to permit
Purchaser or its designee to make delivery thereof to the Takeout Investor.
Assignment by Purchaser of a Participation Certificate and the related servicing
rights as provided in this Section 7 will not release Purchaser from its
obligations otherwise under this Agreement.

 



 

27

 

 

 

Without limitation of the foregoing, an assignment of a Participation
Certificate and the related servicing rights to an Assignee, as described in
this Section 7, shall be effective upon delivery of the Participation
Certificate to the Assignee or its designee, together with a duly executed
Assignment substantially in the form of Exhibit E (with a copy to Seller).

 

Section 8. Record Title to Mortgage Loans; Intent of Parties; Security Interest.

 

(a) From and after the issuance and delivery of the Related Participation
Certificate, and subject to the remedies of Purchaser in Section 5, Seller as
servicer shall remain the last named payee or endorsee of each Mortgage Note and
the mortgagee or assignee of record of each Mortgage (except with respect to any
MERS Mortgage Loan) and shall retain only record title to the Mortgages (and not
an equitable interest) in the Related Mortgage Loan, all for the benefit of
Purchaser for the sole purpose of facilitating the servicing of such Mortgage
Loan and the issuance of a Security backed by such Mortgage Loan. Where Seller
has appointed Freddie Mac as Custodian, the parties hereto acknowledge that the
Mortgage Notes acquired hereunder have been deposited with Freddie Mac to
facilitate the issuance of Freddie Mac Securities with respect thereto and that
prior to such issuance Freddie Mac is holding such Mortgage Notes as Custodian
for Purchaser.

 

(b) Seller shall maintain a complete set of books and records for each Related
Mortgage Loan which shall be clearly marked to reflect the beneficial ownership
interest in each Related Mortgage Loan of the holder of the Related
Participation Certificate. Seller shall notify MERS of the beneficial ownership
interest of Purchaser in each MERS Mortgage Loan through the MORNET system or
any other comparable system acceptable to MERS.

 

(c) Purchaser and Seller confirm that the transactions contemplated herein are
intended to be sales of the Participation Certificates by Seller to Purchaser
rather than borrowings secured by the Participation Certificates. In the event,
for any reason, any transaction is construed by any court or regulatory
authority as a borrowing rather than as a sale, Seller and Purchaser intend that
Purchaser or its Assignee, as the case may be, shall have a perfected first
priority security interest in the Participation Certificates, and all of
Seller’s interest in all of the servicing rights with respect to the Related
Mortgage Loans, the Custodial Account and all amounts on deposit therein, the
Related Mortgage Loans subject to each Participation Certificate, all documents,
records (including Servicing Records), instruments and data evidencing the
Related Mortgage Loans and the servicing thereof, the Securities to be issued as
contemplated hereunder, all principal and interest collected thereon and all
proceeds thereof, the Takeout Commitments and the proceeds of any and all of the
foregoing (collectively, the “Collateral”), free and clear of adverse claims. In
such case, Seller shall be deemed to have hereby granted to Purchaser or its
Assignee, as the case may be, a first priority security interest in and lien
upon the Collateral, free and clear of adverse claims. In such event, this
Agreement shall constitute a security agreement, the Custodian shall be deemed
to be an independent custodian for purposes of perfection of the security
interest herein granted to Purchaser, and Purchaser or each such Assignee shall
have all of the rights of a secured party under applicable law.

 



 

28

 

 

 

Upon request of Purchaser, Seller shall prepare and deliver to MERS an
Assignment of Mortgage from MERS to Purchaser or its designee. Upon due
execution by MERS, Seller shall cause such Assignment of Mortgage to be recorded
in the public land records upon request of Purchaser.

 

Section 9. Representations and Warranties.

 

(a) Seller hereby represents and warrants to Purchaser and Agent as of the date
hereof and with respect to the Related Mortgage Loans as of the date of each
issuance and delivery of a Participation Certificate that:

 

(i) Seller is solvent and will not be rendered insolvent by any transaction
contemplated by this Agreement and, after giving effect to each such
transaction, Seller will not be left with an unreasonably small amount of
capital with which to engage in its business. Seller does not intend to incur,
nor believes that it has incurred, debts beyond its ability to pay such debts as
they mature. Seller is not contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
Seller or any of its assets;

 

(ii) The consideration received by Seller upon the sale of each Participation
Certificate will constitute reasonably equivalent value and fair consideration
for the beneficial ownership interest in the Mortgage Loans evidenced by that
Participation Certificate;

 

(iii) Seller is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation, and it has qualified to do business
in each jurisdiction in which it is legally required to do so. Seller has the
power and authority under its certificate of formation, limited liability
company agreement and applicable law to enter into this Agreement and the
Custodial Agreement and to perform all acts contemplated hereby and thereby or
in connection herewith and therewith; this Agreement, the Custodial Agreement,
the Pricing Side Letter, the Custodial Account Control Agreement and the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action and do not require any additional approvals or consents or
other action by, or any notice to or filing with, any Person other than any that
have heretofore been obtained, given or made;

 

(iv) The consummation of the transactions contemplated by this Agreement and the
Custodial Agreement are in the ordinary course of business of Seller and will
not conflict with, result in the breach of or violate any provision of the
charter or by-laws of Seller or result in the breach of any provision of, or
conflict with or constitute a default under or result in the acceleration of any
obligation under, any material agreement, indenture, loan or credit agreement or
other instrument to which Seller, the Related Mortgage Loans or any of Seller’s
property is subject, or result in the violation of any law, rule, regulation,
order, judgment or decree to which Seller, the Related Mortgage Loans or
Seller’s property is or may be subject to. Without limiting the generality of
the foregoing, the consummation of the transactions contemplated herein or
therein will not violate any policy, regulation or guideline of the FHA or VA or
result in the voiding or reduction of the FHA insurance, VA guarantee or any
other insurance or guarantee in respect of any Mortgage Loan, or otherwise
render such Mortgage Loans, individually or in the aggregate, ineligible
(pursuant to the applicable Agency Guide or otherwise) for inclusion in a pool
of mortgages supporting a Security, and such FHA insurance or VA guarantee is in
full force and effect or shall be in full force and effect as required by the
applicable Agency Guide;

 



 

29

 

 

 

(v) No practice, procedure or policy employed or proposed to be employed by
Seller in the conduct of its businesses violates any law, regulation, judgment,
agreement, regulatory consent, order or decree applicable to it which, if
enforced, would result in a Material Adverse Effect;

 

(vi) This Agreement, the Custodial Agreement and every other Program Document to
be executed by Seller is and will be legal, valid, binding and subsisting
obligations of Seller, enforceable in accordance with their respective terms,
except that (A) the enforceability thereof may be limited by bankruptcy,
insolvency, moratorium, receivership and other similar laws relating to
creditors’ rights generally and (B) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought;

 

(vii) No consent, license, approval or authorization from, or registration,
filing or declaration with, any regulatory body, administrative agency or other
governmental instrumentality, nor any consent, approval, waiver or notification
of any creditor, lessor or other non-governmental Person, is required in
connection with the execution, delivery and performance by Seller or its Parent
Company, if any, of this Agreement or any other Program Document, other than any
that have heretofore been obtained, given or made;

 

(viii) Seller has not sold, assigned, transferred, pledged or hypothecated any
interest in any Participation Certificate or Related Mortgage Loan to any person
other than any sale, assignment, transfer, pledge or hypothecation that is
released in conjunction with the sale to Purchaser pursuant to the Master
Repurchase Agreement or hereunder, and upon delivery of a Participation
Certificate to Purchaser, Purchaser will be the sole owner thereof, free and
clear of any lien, claim or encumbrance other than those arising under this
Agreement;

 

(ix) Neither this Agreement nor any representations and warranties or
information relating to Seller that Seller has delivered or caused to be
delivered to Purchaser, including, but not limited to, all documents related to
this Agreement, the Custodial Agreement or Seller’s financial statements,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements made therein or herein in light of the
circumstances under which they were made, not misleading. Since the furnishing
of such documents or information, there has been no change, nor any development
or event involving a prospective change that would render any of such documents
or information untrue or misleading in any material respect;

 



 

30

 

 

 

(x) There is no action, suit, proceeding, inquiry or investigation, at law or in
equity, or before or by any court, public board or body pending or, to Seller’s
knowledge, threatened against or affecting Seller (or, to Seller’s knowledge,
any basis therefor) wherein an unfavorable decision, ruling or finding would
adversely affect the validity or enforceability of this Agreement, any other
Program Document to be executed by Seller or any agreement or instrument to
which Seller is a party and which is used or contemplated for use in the
consummation of the transactions contemplated hereby, would adversely affect the
proceedings of Seller in connection herewith or would or could materially and
adversely affect Seller’s ability to carry out its obligations hereunder;

 

(xi) Seller, Guarantor and Servicer have all requisite Approvals;

 

(xii) The Custodian is an eligible custodian under each Agency Guide and each
Agency Program, and is not an Affiliate of Seller;

 

(xiii) The Bank is not an Affiliate of Seller;

 

(xiv) The Agreement and the other Program Documents, any other document
contemplated hereby or thereby and each transaction have not been entered into
fraudulently by Seller hereunder or the Custodian, or with the intent to hinder,
delay or defraud any creditor or Purchaser;

 

(xv) Seller satisfies the financial covenants set forth in Section 10(m) of this
Agreement.

 

(xvi) Seller shall have paid to Purchaser and Purchaser shall have received all
accrued and unpaid fees and expenses owed to Purchaser in accordance with the
Program Documents, including without limitation, the Structuring Fee in
immediately available funds, and without deduction, set-off or counterclaim; and

 

(xvii) Seller has not received from any Applicable Agency a notice of
extinguishment or a notice indicating material breach, default or material
non-compliance which the Agent reasonably determines may entitle an Applicable
Agency to terminate, suspend, sanction or levy penalties against the Seller, or
a notice from any Applicable Agency, HUD, FHA or VA indicating any adverse fact
or circumstance in respect of Seller which the Agent reasonably determines may
entitle such Applicable Agency, HUD, FHA or VA, as the case may be, to revoke
any Approval or otherwise terminate, suspend Seller as an Applicable Agency
approved issuer or servicer, or with respect to which such adverse fact or
circumstance has caused any Applicable Agency, HUD, FHA or VA, as the case may
be, to terminate Seller, without any subsequent rescission thereof in such
notice.

 



 

31

 

 

 

(b) Seller hereby represents and warrants to Purchaser and Agent with respect to
each Related Mortgage Loan as of the Purchase Date for the Related Participation
Certificate that:

 

(i) Such Mortgage Loan was, immediately prior to the sale to Purchaser of the
Related Participation Certificate, owned solely by Seller, and, upon Purchaser’s
receipt of a duly executed Warehouse Lender’s Release with respect thereto and
its compliance with the terms set forth therein, such Mortgage Loan will not be
subject to any lien, claim or encumbrance, including, without limitation, any
such interest pursuant to a loan or credit agreement for warehousing mortgage
loans, and was originated, underwritten and serviced in Strict Compliance and at
all times remains in compliance with all applicable laws and regulations,
including without limitation the Federal Truth-in-Lending Act, the Real Estate
Settlement Procedures Act, regulations issued pursuant to any of the aforesaid,
and any and all rules, requirements, guidelines and announcements of the
Applicable Agency, and, as applicable, the FHA and VA, as the same may be
amended from time to time;

 

(ii) The improvements on the land securing such Mortgage Loan are and will be
kept insured at all times by responsible insurance companies reasonably
acceptable to Purchaser and the Applicable Agency against fire and extended
coverage hazards under policies, binders or certificates of insurance with a
standard mortgagee clause in favor of Seller and its assigns, providing that
such policy may not be canceled without prior notice to Seller. Any proceeds of
such insurance shall be held in trust for the benefit of Purchaser. The scope
and amount of such insurance shall satisfy the rules, requirements, guidelines
and announcements of the Applicable Agency, and shall in all cases be at least
equal to the lesser of (A) the principal amount of such Mortgage Loan or (B) the
maximum amount permitted by applicable law, and shall not be subject to
reduction below such amount through the operation of a coinsurance, reduced rate
contribution or similar clause;

 

(iii) The related Mortgage is a First Mortgage Loan and is covered by an
attorney’s opinion of title acceptable to the Applicable Agency or by a policy
of title insurance on a standard ALTA or similar lender’s form in favor of
Seller and its assigns, subject only to exceptions permitted by the applicable
Agency Program. Seller shall hold for the benefit of Purchaser such policy of
title insurance, and, upon request of Purchaser, shall immediately deliver such
policy to Purchaser or to the Custodian on behalf of Purchaser;

 

(iv) Such Mortgage Loan is or will be either insured by the FHA under the
National Housing Act, guaranteed by the VA under the Servicemen’s Readjustment
Act of 1944 or is or will be otherwise insured or guaranteed in accordance with
the requirements of the applicable Agency Program and is not subject to any
defect that would prevent recovery in full or in part against the FHA, VA or
other insurer or guarantor, as the case may be;

 



 

32

 

 

 

(v) Such Mortgage Loan is in Strict Compliance with the requirements and
specifications (including, without limitation, all representations and
warranties required in respect thereof) set forth in the applicable Agency
Guide;

 

(vi) Such Mortgage Loan conforms in all respects with all requirements of the
Takeout Commitment applicable to the Security to be backed by such Mortgage Loan
and such Takeout Commitment is subject to a Trade Assignment in favor of BCI.
Each Takeout Commitment is valid and enforceable as against the related Takeout
Investor and Seller has no knowledge that Takeout Investor will not be able to
perform under the terms of such Takeout Commitment;

 

(vii) With respect to Mortgage Loans other than Modified Loans, such Mortgage
Loan is a MERS Designated Mortgage Loan;

 

(viii) If such Mortgage Loan is not a Modified Loan, a MIN has been assigned by
MERS and such MIN is accurately provided on the schedule of Mortgage Loans
attached to the Related Participation Certificate. If such Mortgage Loan is not
a Modified Loan, either the Mortgage is in favor of MERS or an Assignment of
Mortgage to MERS has been duly and properly recorded or sent for recording;

 

(ix) Seller has not received any notice of liens or legal actions with respect
to such Mortgage Loan and no such notices have been electronically posted by
MERS;

 

(x) [Reserved];

 

(xi) Such Mortgage Loan is eligible for sale to, securitization by or guarantee
by the Applicable Agency, and fully complies with all of the terms and
conditions, including any covenants, representations and warranties, in the
applicable Agency Guide;

 

(xii) No servicing agreement has been entered into with respect to the Mortgage
Loan, or any such servicing agreement has been terminated and there are no
contractual restrictions which would impair the ability of Purchaser or
Purchaser’s designees from servicing the Mortgage Loans;

 

(xiii) The Purchase Price of the Participation Certificate to which such
Mortgage Loan relates, when added to the Aggregate MRA Purchase Price and the
Aggregate EPF Purchase Price, does not exceed the Maximum Aggregate Purchase
Price;

 

(xiv) Except with respect to Modified Loans, the related Mortgagor in respect of
such Mortgage Loan shall not have been thirty (30) or more days Delinquent in
respect of such Mortgage Loan at any time during the twenty four (24) month
period prior to the related Purchase Date;

 

(xv) Such Mortgage Loan is not a Restricted Mortgage Loan;

 



 

33

 

 

 

(xvi) At origination the related Mortgagor’s FICO Score was equal to or greater
than 600 (where no available FICO Score is deemed a zero score) unless it is a
part of (i) an FHA and VA streamlined program for which a current FICO Score is
not required for credit purposes, or (ii) the U.S. Department of the Treasury’s
Home Affordable Refinance Program;

 

(xvii) No Mortgage Loan shall be a Mortgage Loan of a loan type deemed an
unacceptable risk for any reason at the Purchaser’s discretion, provided that no
Mortgage Loan that meets the requirements in the Agency Guides shall be deemed
an unacceptable risk;

 

(xviii) Each Mortgage Loan has been fully disbursed and is a “closed-end”
Mortgage Loan with no further disbursements required by any party;

 

(xix) No Mortgage Loan:

 

(A) that is a First Mortgage Loan insured by the FHA or guaranteed by the VA
(other than a HARP Mortgage Loan), has a Loan-to-Value Ratio on First Mortgage
Loans over 97.5%;

 

(B) that is any other Mortgage Loan (other than a HARP Mortgage Loan or a
Mortgage Loan originated as part of an FHA or VA streamlined program) has a
Loan-to-Value Ratio over 95%; provided that up to 1% of the Mortgage Loans
subject to this Agreement (other than a HARP Mortgage Loan or a Mortgage Loan
originated as part of an FHA or VA streamlined program) may have a Loan-to-Value
Ratio that exceed 95% but are equal to or less than 97%;

 

(C) that was originated under an FHA and VA streamlined program has a
Loan-to-Value Ratio more than that permitted under such streamlined program
(together, “Streamline Loans”); provided, that Streamline Loans that require
compliance with representations and warranties include an Agency waiver for any
exceptions; and

 

(D) that is a HARP Mortgage Loan has a Loan-to-Value Ratio other than that
permitted under the U.S. Department of the Treasury’s Home Affordable Refinance
Program.

 

(xx) The Mortgage Loan is not secured by property located in (a) a state where
the Seller is not licensed as a lender/mortgage banker or otherwise exempt from
any licensing requirement, or (b) a state that Purchaser determines, and
provides one (1) Business Day’s notice to Seller of such determination, to be
unacceptable because of a predatory lending or other consumer protection law in
such state;

 

(xxi) The Mortgage Loan has not been converted to an ownership interest in real
property through foreclosure or deed-in-lieu of foreclosure; and

 



 

34

 

 

 

(xxii) The original Mortgage in respect of each Mortgage Loan has been sent for
recordation in the appropriate public recording office in the applicable
jurisdictions wherein such recordation is necessary to perfect the lien thereof
as against creditors of the applicable Mortgagor.

 

The representations and warranties of Seller in this Section 9 are unaffected by
and supersede any provision in any endorsement of any Related Mortgage Loan or
in any assignment with respect to such Mortgage Loan to the effect that such
endorsement or assignment is without recourse or without representation or
warranty.

 

Section 10. Covenants of Seller. Seller hereby covenants and agrees with
Purchaser and Agent as of the date hereof and for so long as any Participation
Certificate remains outstanding as follows:

 

(a) Seller shall keep or cause to be kept in reasonable detail books and records
setting forth an account of its assets and business and, as applicable, shall
clearly reflect therein the transfer of Seller’s beneficial right, title and
interest in and to the Related Mortgage Loans.

 

(b) Seller shall deliver to Purchaser and Agent:

 

(i) As soon as practicable, but in any event within ninety (90) days after the
end of each fiscal year of each of Seller and Guarantor, the consolidated
audited balance sheets of each of Seller and Guarantor and their respective
consolidated Subsidiaries, which will be in conformity with GAAP, and the
related consolidated audited statements of income and change in equity showing
the financial condition of Seller and Guarantor and their consolidated
Subsidiaries as of the close of such fiscal year and the results of operations
during such year, and a consolidated audited statement of cash flows, as of the
close of such fiscal year, setting forth, in each case, in comparative form the
corresponding figures for the preceding year. The foregoing consolidated
financial statements are to be reported on by, and to carry the unqualified
report (acceptable in form and content to Purchaser and Agent) of, an
independent public accountant of national standing acceptable to Purchaser and
Agent and are to be accompanied by a letter of management in form and substance
acceptable to Purchaser and Agent;

 

(ii) As soon as practicable, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of Seller
and Guarantor, unaudited consolidated balance sheets and consolidated statements
of income and changes in equity and unaudited statement of cash flows, all to be
in a form acceptable to Purchaser and Agent, showing the financial condition and
results of operations of Seller and Guarantor, respectively, and their
respective consolidated Subsidiaries on a consolidated basis as of the end of
each such quarter and for the then elapsed portion of the fiscal year, certified
by a financial officer of Seller or Guarantor, as applicable (acceptable to
Purchaser and Agent) as presenting fairly the financial position and results of
operations of Seller and Guarantor, respectively, and their respective
consolidated Subsidiaries and as having been prepared in accordance with GAAP
consistently applied, in each case, subject to normal year-end audit
adjustments;

 



 

35

 

 

 

(iii) As soon as practicable, but in any event within forty-five (45) days after
the end of each of the first two months of a fiscal quarter, consolidated
unaudited balance sheets and consolidated statements of income and changes in
equity, all to be in a form acceptable to Purchaser and Agent, showing the
financial condition and results of operations of Seller or Guarantor, as
applicable, and their respective consolidated Subsidiaries on a consolidated
basis as of the end of each such month and for the then elapsed portion of the
fiscal year, certified by a financial officer of Seller or Guarantor, as
applicable (acceptable to Purchaser and Agent) as presenting fairly the
financial position and results of operations of Seller or Guarantor, as
applicable, and their respective consolidated Subsidiaries and as having been
prepared in accordance with GAAP consistently applied, in each case, subject to
normal year-end audit adjustments;

 

(iv) Promptly upon receipt thereof, a copy of each other report submitted to
Seller and Guarantor by its independent public accountants in connection with
any annual, interim or special audit of Seller or Guarantor, as applicable;

 

(v) Promptly upon becoming aware thereof, notice of (i) the commencement of, or
any determination in, any legal, judicial or regulatory proceedings, (ii) any
dispute between Seller, Guarantor or its Parent Company and any governmental or
regulatory body, or (iii) any other event or condition, in each case which, if
adversely determined, would constitute a Material Adverse Effect;

 

(vi) Except to the extent publicly filed, promptly upon becoming available,
copies of all financial statements, reports, notices and proxy statements sent
by its Parent Company, Seller or any of Seller’s or Guarantor’s or any of their
respective consolidated Subsidiaries in a general mailing to their respective
stockholders;

 

(vii) Except to the extent publicly filed, promptly upon becoming available,
copies of any press releases issued by its Parent Company, Guarantor or Seller
and copies of any annual and quarterly financial reports and any reports on Form
H-(b)12 which its Parent Company, Guarantor or Seller may be required to file
with the SEC, or any federal banking agency, or any report which a Parent
Company, Guarantor or Seller may be required to file with the SEC, or any
federal banking agency containing such financial statements and other
information concerning such Parent Company’s, Guarantor’s or Seller’s business
and affairs as is required to be included in such reports in accordance with the
rules and regulations of the SEC, or such federal banking agency, as may be
promulgated from time to time; and

 

(viii) Such supplements to the aforementioned documents and such other
information regarding the operations, business, affairs and financial condition
of its Parent Company, Guarantor, Seller or any of Seller’s or Guarantor’s
respective consolidated Subsidiaries as Purchaser or Agent may request.

 

(c) Neither Seller nor any Affiliate thereof will acquire at any time any
Participation Certificate or any other economic interest in or obligation with
respect to any Related Mortgage Loan except for the servicing rights relating
thereto and record title to the Mortgage relating to any Related Mortgage Loan.

 



 

36

 

 

 

(d) Reserved.

 

(e) Seller will be solvent at all relevant times prior to, and will not be
rendered insolvent by, any sale of a Participation Certificate to Purchaser.

 

(f) Seller will not sell any Participation Certificate to Purchaser with any
intent to hinder, delay or defraud any of Seller’s creditors.

 

(g) Seller shall take all necessary actions to maintain its Approvals (including
any obtained after the date of this Agreement) at all times during the term of
this Agreement. If, for any reason, Seller ceases to maintain such Approvals,
Seller shall so notify Purchaser immediately.

 

(h) Seller shall (i) maintain all licenses, permits or other approvals necessary
for Seller to conduct its business and to perform its obligations under the
Program Documents, (ii) remain in good standing under, and comply in all
material respects with, all laws of each state in which it conducts business or
where any Mortgaged Property is located, and (iii) conduct its business in
accordance with applicable law.

 

(i) Seller shall, upon request of Purchaser or Agent, promptly execute and
deliver to Purchaser all such other and further documents and instruments of
transfer, conveyance and assignment, and shall take such other action as
Purchaser or Agent may require more effectively to transfer, convey, assign to
and vest in Purchaser and to put Purchaser in possession of the property to be
transferred, conveyed, assigned and delivered hereunder and otherwise to carry
out more effectively the intent of the provisions under this Agreement.

 

(j) The Seller is a member of MERS in good standing and current in the payment
of all fees and assessments imposed by MERS, and has complied with all rules and
procedures of MERS. In connection with the assignment of any Related Mortgage
Loan registered on the MERS System, the Seller agrees that at the request of the
Purchaser or Agent it will, at the Seller’s own cost and expense, cause the MERS
System to indicate that a beneficial interest in such Mortgage Loan has been
transferred to the Purchaser in accordance with the terms of this Agreement by
including in MERS’ computer files (a) the code in the field which identifies the
specific owner of the Related Mortgage Loans and (b) the code in the field “Pool
Field” which identifies the series in which such Mortgage Loans were sold. The
Seller further agrees that it will not alter codes referenced in this paragraph
with respect to any Related Mortgage Loan at any time that such Mortgage Loan is
subject to this Agreement, and the Seller shall retain its membership in MERS at
all times during the term of this Agreement.

 

(k) Seller will permit Purchaser, Agent or their respective agents or designees
to perform due diligence reviews on the Related Mortgage Loans subject to each
Participation Certificate purchased hereunder within the thirty (30) days
following the related Purchase Date, at which point up to 5% of all such Related
Mortgage Loans shall have completed such due diligence review. Seller shall
cooperate in all respects with such diligence and shall provide Purchaser, Agent
or their respective agents or designees with all loan files and other
information reasonably requested by Purchaser, Agent or their respective agents
or designees and shall bear all costs and expenses associated with such due
diligence.

 



 

37

 

 

 

(l) Reserved.

 

(m) Seller shall comply with the financial covenants set forth in Section
14(g)(ii) of the Master Repurchase Agreement.

 

(n) Seller shall (i) at all times maintain copies of relevant portions of all
final written Applicable Agency audits, examinations, evaluations, monitoring
reviews and reports of its origination and servicing operations (including those
prepared on a contract basis for any such agency) in which there are material
adverse findings, including without limitation notices of defaults, notices of
termination of approved status, notices of imposition of supervisory agreements
or interim servicing agreements, and notices of probation, suspension, or
non-renewal, and all necessary approvals from each Applicable Agency, and (ii)
if permitted by the Applicable Agency, provide Agent with a description (and,
upon request copies ) of any such audits, examinations, evaluations, monitoring
reviews and reports (to the extent they are non-routine) promptly upon receipt
from any Applicable Agency or agent of any Applicable Agency and shall be
available to discuss such non-routine matters. In addition, upon request of
Purchaser, Seller will make itself available on a quarterly basis to discuss any
routine audits, examinations, evaluations, monitoring reviews and reports with
Purchaser. Seller shall take all actions necessary to maintain its respective
Approvals.

 

(o) Seller shall timely pay to Purchaser all fees and actual out of pocket
expenses required to be paid by Seller hereunder and under any other Program
Document to Purchaser in immediately available funds, and without deduction,
set-off or counterclaim in accordance with the following wire instructions:

 

  Bank: Bank of New York Mellon   Address: New York, NY   ABA: 021 000 018  
DDA: GLA111569 BHQ   Ref: PennyMac   Attention: Whole Loan Operations/Brian
Kevil 302-286-1951/Dan Ossolinski 302-286-1990

 

Section 11. Term. This Agreement shall continue in effect until terminated as to
future transactions on the Termination Date; provided, that no termination will
affect the obligations hereunder as to any of the Participation Certificates
then outstanding hereunder or any Security not yet delivered to the related
Takeout Investor. Seller’s obligations to indemnify Purchaser and Agent pursuant
to this Agreement and the other Program Documents shall survive the termination
hereof.

 

Section 12. Set-Off. In addition to any rights and remedies of Purchaser
provided by this Agreement and by law, Purchaser and its Affiliates shall have
the right, without prior notice to Seller, any such notice being expressly
waived by Seller to the extent permitted by applicable law, upon any amount
becoming due and payable (whether at the stated maturity, by acceleration or
otherwise) by Seller hereunder or under any other agreement (including, without
limitation, the Master Repurchase Agreement) entered into between Seller or any
of its Affiliates on the one hand, and Purchaser or any of its Affiliates on the
other hand, to set-off and appropriate and apply against such amount (subject to
any existing limitations on recourse in connection with this Agreement) any and
all property and deposits (general or special, time or demand, provisional or
final), in any currency, or any other credits, indebtedness or claims, in any
currency, or any other collateral (in the case of collateral not in the form of
cash or such other marketable or negotiable form, by selling such collateral in
a recognized market therefor or as otherwise permitted by law or as may be in
accordance with custom, usage or trade practice), in each case, whether direct
or indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Purchaser or any Affiliate thereof to or for the credit or the account
of Seller or any of its Affiliates (including, without limitation, the amount of
any accrued and unpaid Completion Fees). Purchaser may also, subject to any
existing limitations on recourse in connection with this Agreement, set-off cash
and all other sums or obligations owed by Purchaser or its Affiliates to Seller
or its Affiliates (whether under this Agreement or under any other agreement
between the parties (including, without limitation, the Master Repurchase
Agreement) or between Seller or any of its Affiliates, on the one hand, and
Purchaser or any of its Affiliates, on the other) against all of Seller’s
obligations to Purchaser or its Affiliates (whether under this Agreement or
under any other agreement between the parties (including, without limitation,
the Master Repurchase Agreement) or between Seller or any of its Affiliates, on
the one hand, and Purchaser or any of its Affiliates, on the other), whether or
not such obligations are then due. The exercise of any such right of set-off
shall be without prejudice to Purchaser’s or its Affiliate’s right to recover
any deficiency. Purchaser agrees to promptly notify Seller after any such
set-off and application made by Purchaser; provided that the failure to give
such notice shall not affect the validity of such set-off and application.

 



 

38

 

 

 

Section 13. Indemnification. Seller shall indemnify and hold Purchaser and Agent
harmless against any and all Losses (including, without limitation, Losses
incurred by Purchaser on account of fees paid by Purchaser to the Applicable
Agency to cause the Securities to be issued or any Losses in connection with any
indemnification by Purchaser of the Applicable Agency) resulting from, relating
to or otherwise arising in connection with the breach or failure of Seller to
perform any representation, warranty, covenant, term or condition made or
obligation to be performed by Seller under this Agreement (including, without
limitation, any failure to perform servicing obligations) in strict compliance
with the terms of this Agreement. Without prejudice to the survival of any other
agreement of Seller hereunder, the covenants and obligations of Seller contained
in this Section 13 shall survive the termination of this Agreement.

 

Section 14. Exclusive Benefit of Parties; Assignment. This Agreement is for the
exclusive benefit of the parties hereto and their respective successors and
assigns and shall not be deemed to give any legal or equitable right to any
other person, including any Takeout Investor or the Custodian. In addition to
the rights of Purchaser as provided in Section 7, without any requirement for
further consent of the Seller and at no cost or expense to the Seller, each of
Purchaser and Agent may, in its sole election, assign or participate all or a
portion of its rights and obligations under this Agreement and the Program
Documents with a counterparty of Purchaser’s or Agent’s choice. Purchaser or
Agent shall notify Seller of any such assignment and participation and shall
maintain, for review by Seller upon written request, a register of assignees and
participants and a copy of any executed assignment and acceptance by Purchaser
or Agent and assignee (“Assignment and Acceptance”), specifying the percentage
or portion of such rights and obligations assigned. The Seller agrees that, for
any such permitted assignment, Seller will cooperate with the prompt execution
and delivery of documents reasonably necessary for such assignment process to
the extent that Seller incurs no cost or expense that is not paid by the
Purchaser or Agent, as applicable. Upon such assignment, (a) such assignee shall
be a party hereto and to each Program Document to the extent of the percentage
or portion set forth in the Assignment and Acceptance, and shall succeed to the
applicable rights and obligations of Purchaser or Agent hereunder, and (b)
Purchaser or Agent shall, to the extent that such rights and obligations have
been so assigned by it to either (i) an Affiliate of Purchaser or Agent which
assumes the obligations of Purchaser or Agent hereunder or (ii) to another
Person which assumes the obligations of Purchaser or Agent hereunder, be
released from their obligations hereunder accruing thereafter and under the
Program Documents.

 

The Program Documents and the Seller’s rights and obligations thereunder are not
assignable by Seller without the prior written consent of Purchaser and Agent.
Any Person into which Seller may be merged or consolidated, or any corporation
resulting from any merger, conversion or consolidation to which Seller shall be
a party, or any Person succeeding to the business of Seller, shall be the
successor of Seller hereunder, without the execution or filing of any paper or
any further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.

 



 

39

 

 

 

Section 15. Amendments; Waivers; Cumulative Rights. This Agreement may be
amended from time to time only by written agreement of Seller, Purchaser and
Agent. Any forbearance, failure or delay by either party in exercising any
right, power or remedy hereunder shall not be deemed to be a waiver thereof, and
any single or partial exercise by either party of any right, power or remedy
hereunder shall not preclude the further exercise thereof. Every right, power
and remedy of either party shall continue in full force and effect until
specifically waived by such party in writing. No right, power or remedy shall be
exclusive, and each such right, power or remedy shall be cumulative and in
addition to any other right, power or remedy, whether conferred hereby or
hereafter available at law or in equity or by statute or otherwise.

 

Section 16. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument. The parties agree that this
Agreement, any documents to be delivered pursuant to this Agreement and any
notices hereunder may be transmitted between them by email and/or by facsimile.
The parties intend that faxed signatures and electronically imaged signatures
such as .pdf files shall constitute original signatures and are binding on all
parties. The original documents shall be promptly delivered, if requested.

 

Section 17. Effect of Invalidity of Provisions. In case any one or more of the
provisions contained in this Agreement should be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall in no way be affected,
prejudiced or disturbed thereby.

 

Section 18. Governing Law. THE AGREEMENT AND ANY MATTERS ARISING OUT OF OR
RELATING TO THE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS (EXCEPT FOR
SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE
EXTENT PREEMPTED BY FEDERAL LAW.

 



 

40

 

 

 

EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
IN SECTION 19; AND

 

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

 

Section 19. Notices. Any notices, consents, elections, directions and other
communications given under this Agreement shall be in writing and shall be
deemed to have been duly given when telecopied or delivered by overnight courier
to, personally delivered to, or on the third day following the placing thereof
in the mail, first class postage prepaid to, the parties hereto at the related
address set forth in Annex B or to such other address as either party shall give
notice to the other party pursuant to this Section. Notices to any Assignee
shall be given to such address as the Assignee shall provide to Seller in
writing.

 

Section 20. Entire Agreement. This Agreement, the Participation Certificates and
the Custodial Agreement contain the entire agreement between the parties hereto
with respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements between them, oral or written, of any nature
whatsoever with respect to the subject matter hereof.

 

Section 21. Costs of Enforcement. 2) In addition to any other indemnity
specified in this Agreement, Seller agrees to pay as and when billed by
Purchaser or Agent all of the out-of pocket costs and expenses incurred by
Purchaser and Agent in connection with the development, preparation, and
execution of, and any amendment, supplement or modification to, and enforcement
of this Agreement, any other related document or any other documents prepared in
connection herewith or therewith. Seller agrees to pay as and when billed by
Purchaser or Agent all of the out-of-pocket costs and expenses incurred in
connection with the consummation, monitoring and administration of the
transactions contemplated hereby and thereby including, without limitation, (i)
all the fees, disbursements and expenses of counsel to Purchaser and Agent and
(ii) all the due diligence, inspection, testing and review costs and expenses
incurred by Purchaser and Agent with respect to the Related Mortgage Loans under
this Agreement. Notwithstanding the foregoing, and for the avoidance of doubt,
Seller shall be responsible for 100% of the Purchaser’s legal fees associated
with the initial preparation of the Program Documents up to the first $50,000.

 



 

41

 

 

 

(b) If Seller fails to pay when due any costs, expenses or other amounts payable
by it under this Agreement, including, without limitation, reasonable fees and
expenses of counsel and indemnities, such amount may be paid on behalf of Seller
by Purchaser or Agent, in its sole discretion and Seller shall remain liable for
any such payments by Purchaser or Agent, as applicable. No such payment by
Purchaser or Agent shall be deemed a waiver of any of Purchaser’s or Agent’s
respective rights under this Agreement.

 

(c) In addition to any other indemnity specified in this Agreement, in the event
of a breach by Seller of this Agreement, the Custodial Agreement, a
Participation Certificate or a Takeout Commitment, Seller agrees to pay the
reasonable attorneys’ fees and expenses of Purchaser, Agent and/or any Assignee
incurred as a consequence of such breach.

 

Section 22. Securities Contract; Netting Agreement.

 

(a) Seller, Purchaser and Agent recognize that each sale of a Participation
Certificate (including the related servicing rights) under this Agreement is a
“securities contract” and a “master netting agreement” as those terms are
defined in Section 741 and Section 101(38A)(A) of the Bankruptcy Code,
respectively, and a “qualified financial contract” as that term is defined in
the FDIA. Seller and Purchaser further recognize that the beneficial interest in
the Related Mortgage Loans evidenced by a Participation Certificate shall
constitute an “interest in a mortgage loan” as that term is used in Section and
741(7)(A)(i) of Bankruptcy Code.

 

(b) It is understood that the Purchaser shall have the right to liquidate,
terminate and accelerate, or exercise any other remedies permitted upon the
occurrence of any Servicing Termination Event, and that such liquidation,
termination and acceleration rights constitute contractual rights to liquidate,
terminate and accelerate the transactions under a “securities contract” and a
“master netting agreement” as described in Section 555 and Section 561 of the
Bankruptcy Code, respectively, and a “qualified financial contract” as described
Section 1821(e)(8)(A)(i) of the FDIA.

 

(c) The parties hereto agree and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the FDIA, then each
transaction hereunder is a “qualified financial contract,” as that term is
defined in the FDIA and any rules, orders or policy statements thereunder
(except insofar as the type of assets subject to such transaction would render
such definition inapplicable).

 

(d) It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation hereunder shall constitute a “covered contractual payment
entitlement” or “covered contractual payment obligation,” respectively, as
defined in and subject to FDICIA.

 



 

42

 

 

 

Section 23. Consent to Service. Each party irrevocably consents to the service
of process by registered or certified mail, postage prepaid, to it at its
address provided pursuant to Section 19.

 

Section 24. Construction. The headings in this Agreement are for convenience
only and are not intended to influence its construction. References to Sections,
Exhibits and Annexes in this Agreement are to the Sections of and Exhibits and
Annexes to this Agreement. The Exhibits and Annexes are part of this Agreement.
In this Agreement, the singular includes the plural, the plural the singular,
and the words “and” and “or” are used in the conjunctive or disjunctive as the
sense and circumstances may require.

 

Section 25. Further Assurances. Seller, Purchaser and Agent each agree to
execute and deliver to the other such reasonable and appropriate additional
documents, instruments or agreements as may be necessary or appropriate to
effectuate the purposes of this Agreement.

 

Section 26. Due Diligence. Purchaser, Agent or any of their respective agents,
representatives or permitted assigns shall have the right, upon reasonable prior
notice and during normal business hours, to conduct inspection and perform
continuing due diligence reviews of (x) Seller and Guarantor and their
respective financial condition and performance of their obligations under the
Program Documents, including the right to gain reasonable access to any
significant officers (including the CEO, CFO, President, Treasurer and any other
officers deemed by the Purchaser to be crucial to the business relating to this
Agreement) and (y) the Servicing File and the Related Mortgage Loans. Seller
agrees promptly to provide Purchaser, Agent and their respective agents with
access to, copies of and extracts from any and all documents, records,
agreements, instruments or information (including, without limitation, any of
the foregoing in computer data banks and computer software systems) relating to
Seller’s respective business, operations, servicing, financial condition,
performance of their obligations under the Program Documents, the documents
contained in the Servicing Files or the Related Mortgage Loans or assets
proposed to be sold hereunder in the possession, or under the control, of
Seller. In addition, Seller shall also make available to Purchaser and/or Agent,
upon reasonable prior notice and during normal business hours, a knowledgeable
financial or accounting officer of Seller for the purpose of answering questions
respecting the Related Mortgage Loans. Without limiting the generality of the
foregoing, Seller acknowledges that Purchaser shall enter into transactions with
Seller based solely upon the information provided by Seller to Purchaser and/or
Agent and the representations, warranties and covenants contained herein, and
that Purchaser and/or Agent, at its option, shall have the right at any time to
conduct itself or through its agents, or require Seller to conduct quality
reviews and underwriting compliance reviews of the individual Related Mortgage
Loans at the expense of Seller. Any such diligence conducted by Purchaser and/or
Agent shall not reduce or limit the Seller’s representations, warranties and
covenants set forth herein. Seller agrees to reimburse Purchaser and/or Agent
for all reasonable out-of-pocket due diligence costs and expenses incurred
pursuant to this Section 26.

 



 

43

 

 

 

Section 27. Confidentiality. Seller, Purchaser and Agent each hereby acknowledge
and agree that all written or computer-readable information provided by one
party to the other in connection with the Program Documents or the Transactions
contemplated thereby, including without limitation, Seller’s Mortgagor
information in the possession of Purchaser shall be kept confidential and shall
not be divulged to any party without the prior written consent of such other
party except for (i) disclosure to Seller’s direct and indirect parent
companies, directors, attorneys, agents or accountants, provided that such
attorneys or accountants likewise agree to be bound by this covenant of
confidentiality, or are otherwise subject to confidentiality restrictions or
(ii) with prior (if feasible) written notice to Purchaser, disclosure required
by law, rule, regulation or order of a court or other regulatory body or (iii)
with prior (if feasible) written notice to Purchaser, any disclosures or filing
required under SEC or state securities’ laws; provided that in the case of
clause (iii), Seller shall not file the Pricing Side Letter. Notwithstanding
anything herein to the contrary, except as reasonably necessary to comply with
applicable securities laws, each party (and each employee, representative, or
other agent of each party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to it relating to such tax treatment and tax structure. For this
purpose, tax treatment and tax structure shall not include (i) the identity of
any existing or future party (or any Affiliate of such party) to this Agreement
or (ii) any specific pricing information or other commercial terms, including
the amount of any fees, expenses, rates or payments arising in connection with
the transactions contemplated by this Agreement.

 

[signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

44

 

 

 

IN WITNESS WHEREOF, Purchaser, Agent and Seller have duly executed this
Agreement as of the date and year set forth on the cover page hereof.


BARCLAYS BANK PLC


 

 

By: /s/ Ellen Kiernan                                            
Name: Ellen Kiernan
Title: Director

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

By: /s/ Pamela Marsh                                            
Name: Pamela Marsh
Title: Executive Vice President, Treasurer

 

 

Acknowledged and Agreed with respect to Section 3:

 

 

BARCLAYS CAPITAL INC.

 

By: /s/ Joseph O’Doherty                                             
Name: Joseph O’Doherty
Title: Managing Director

 

 

 

45

 

 

 

Exhibit A

 

PARTICIPATION CERTIFICATE

 

POOL NO. (or Freddie Mac CONTRACT NO.):

 

This Participation Certificate evidences a one hundred percent (100%) undivided
beneficial ownership interest in (including the right to receive the payments of
principal of and interest on) the Mortgage Loans (the “Participation”)
identified:

 

(Check Box)

 

¨ (a) Form HUD 11706 (Schedule of Pooled Mortgages);       ¨ (b) Fannie Mae Form
2005 (Schedule of Mortgages); or       ¨ (c) Freddie Mac Form 1034 (Fixed-Rate
Custodial Certification Schedule) or Selling System computer tape.

 

The Participation has been sold to Purchaser pursuant to the terms of that
certain Mortgage Loan Participation Purchase and Sale Agreement, dated December
4, 2015 (the “Agreement”) between PennyMac Loan Services, LLC, as Seller and
Servicer and Barclays Bank PLC, as Purchaser and Agent. Capitalized terms used
but not defined herein shall have the meanings set forth in the Agreement, the
terms of which are hereby incorporated by reference and made a part of this
Participation Certificate.

 

Upon Delivery of the related Security to Purchaser or its Assignee, Purchaser’s
beneficial ownership interest in the Mortgage Loans evidenced in this
Participation Certificate shall terminate in exchange for such Security, and
this Participation Certificate shall be void and of no further effect.

 

This Participation Certificate may be amended only by a written agreement
between Seller, Purchaser and Agent.

 

PENNYMAC LOAN SERVICES, LLC

 

By:
                                                                             
Its:
Date:

 

 



 

A-1

 

 

 

AGGREGATE PRINCIPAL BALANCES OF THE MORTGAGE LOANS (GIVING EFFECT TO PAYMENTS
MADE AS OF _______, ____): $_____________________

 

 

 

Hereby authenticated by Deutsche Bank National Trust Company pursuant to the
Custodial Agreement (May not be applicable for Freddie Mac)

 

 

By:
                                                                             
Its:
Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

A-2

 

 

 

Exhibit B

 

TRADE ASSIGNMENT

 

__________ (“Takeout Investor”)
(Address)

 
Attention:
Fax No.:

 

Ladies and Gentlemen:

 

Attached hereto is a correct and complete copy of your confirmation of
commitment (the “Commitment”), trade-dated _________ __, ____, to purchase
$______ of __% ___ year,

 

Stip:

 

(Check Box)

 

¨ Government National Mortgage Association;     ¨ Federal National Mortgage
Association; or     ¨ Federal Home Loan Mortgage Corporation.

 

mortgage-backed pass-through securities (“Securities”) at a purchase price of
___________ from _________ on (insert Settlement Date). Our intention is to
assign $_____ of this Commitment’s full amount, which assignment shall be
effective and shall be fully enforceable by the assignee on the Settlement Date.
This is to confirm that (i) the form of this assignment conforms to the SIFMA
guidelines, (ii) the Commitment is in full force and effect, (iii) effective as
of the Settlement Date, the Commitment is hereby assigned to Barclays Capital
Inc. (“BCI”), whose acceptance of such assignment is indicated below, (iv) you
will accept delivery of such Securities directly from BCI, (v) you will pay BCI
for such Securities, (vi) effective as of the Settlement Date and provided the
Securities have been issued, BCI is obligated to make delivery of such
Securities to you in accordance with the attached Commitment and (vii) effective
as of the Settlement Date and provided the Securities have been issued, you have
released Seller from its obligation to deliver the Securities to you under the
Commitment. Payment will be made “delivery versus payment (DVP)” to BCI in
immediately available funds.

 

Please acknowledge your acceptance of the foregoing by countersigning below and
delivering an executed copy of this Trade Assignment to _______________ at fax #
(___) ___-____. Notification of incorrect information or rejection of this Trade
Assignment or any questions regarding this Trade Assignment should be
immediately made to [_____].

 

 



 

B-1

 

 

 

Very truly yours,

 

PENNYMAC LOAN SERVICES, LLC


By:                                                                             
Title:
Date:

 

 

Acknowledged and agreed to:

 

BARCLAYS CAPITAL INC.

 

By:________________________
Title:______________________
Date:______________________

 

Provided the Securities have been issued, notice of delivery and confirmation of
receipt will be the obligations of Barclays.

 

Acknowledged and agreed to:

 

[TAKEOUT INVESTOR

 

By:________________________
Title:______________________
Date:______________________

 

 

 

 

 

 

 

 



 

B-2

 

 

 

Exhibit C

 

[RESERVED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

C-1

 

 

 

Exhibit D

 

WAREHOUSE LENDER’S RELEASE
(Date)

 

Barclays Bank PLC

745 Seventh Avenue, 4th Floor

New York, New York 10019

Attention:

 

Ladies and Gentlemen:

 

Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Custodial Agreement, dated as of December 4, 2015,
among Barclays Bank PLC, PennyMac Loan Services, LLC and Deutsche Bank National
Trust Company.

 

Upon receipt of payment, in immediately available funds, of $__________________,
representing a loan count of __________ and unpaid principal balance of
_________________, to the account shown on the attached, from Barclays Bank PLC,
we hereby release all right, interest or claim of any kind, including any
security interest or lien, with respect to the mortgage loans referenced in the
attached schedule (Ginnie Mae/Fannie Mae/Freddie Mac Pool/Contract #__________),
such release to be effective automatically without any further action by any
party.

 

 

Very truly yours,


[WAREHOUSE LENDER]

 

 

 

 

 

 

 



 

D-1

 

 

 

Exhibit E

 

ASSIGNMENT

 

FOR VALUE RECEIVED the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

(Please print or typewrite name and address, including postal zip code of
assignee)

 

an undivided Participation Interest Equal to [__] % of the beneficial interest
in the Mortgage Loans relating to the within Participation Certificate, Pool
No. (Freddie Mac Contract No.), Pass-Through Rate , Discount and hereby
authorize(s) the transfer of registration of such interest to assignee.

 

 

[Assignor]


By:
                                                                             
Name:
Title:

 

 

Dated:________________

 

 

 

 

 

 

 



 

E-1

 

 

 

Exhibit F

 

FORM OF CONFIRMATION

 

TO: PENNYMAC LOAN SERVICES, LLC  

6101 Condor Drive

Moorpark, CA 93021

Attention: Brian Stack

 

DATE:

 

RE: Confirmation of Purchase of a beneficial interest in Mortgage Loans relating
to a Participation Certificate

 

Barclays Bank PLC (“Purchaser” and “Agent”) is pleased to confirm its agreement
to purchase and your agreement to sell a 100% undivided, beneficial interest in
the Mortgage Loans relating to a Participation Certificate relating to the pool
number (or Freddie Mac Contract Number) referred to herein, pursuant to the
Mortgage Loan Participation Purchase and Sale Agreement, dated as of December 4,
2015 (the “Agreement”), between Purchaser, Agent and PennyMac Loan Services,
LLC, under the terms and conditions in Schedule I attached hereto.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed in the Agreement.

 

Very truly yours,

BARCLAYS BANK PLC

By:
                                                                             
Name:
Title:

 

 

 

 

 

 



 

F-1

 

 

 

Exhibit G

 

SELLER’S OFFICER’S CERTIFICATE

 

I, ___________, hereby certify that I am the duly elected ______________ of
PennyMac Loan Services, LLC, a ________ [entity type] (“Seller”), and further
certify, on behalf of Seller as follows:

 

1.Attached hereto as Attachment I is a true and correct copy of the articles of
formation and limited liability company agreement of Seller as are in full force
and effect on the date hereof.

 

2.Attached hereto as Attachment II is a Certificate of Good Standing of Seller,
issued by the Secretary of the State of ________ dated _______, ____. No event
has occurred since _______, ____ which has affected the good standing of Seller
under the laws of the State of _______.

 

3.Each person who, as an officer or attorney-in-fact of Seller, signed (a) the
Mortgage Loan Participation Purchase and Sale Agreement (the “Purchase
Agreement”), dated as of December 4, 2015, by and between Seller, and Barclays
Bank PLC (“Purchaser” and “Agent”); (b) the Custodial Agreement (the “Custodial
Agreement”), dated as of December 4, 2015, by and among Seller, the Purchaser
and Deutsche Bank National Trust Company; and (c) any other document delivered
prior hereto or on the date hereof in connection with transactions contemplated
in the Purchase Agreement was, at the respective times of such signing and
delivery, and is as of the date hereof, duly elected or appointed, qualified and
acting as such officer or attorney-in-fact, and the signatures of such persons
appearing on such documents are their genuine signatures.

 

4.Attached hereto as Attachment III is a true and correct copy of the
resolutions duly adopted by the board of directors of Seller on __________, ____
(the “Resolutions”) with respect to the authorization and approval of the
transactions contemplated in the Purchase Agreement; said Resolutions have not
been amended, modified, annulled or revoked and are in full force and effect on
the date hereof.

 

5.All of the representations and warranties of Seller contained in the Purchase
Agreement were true and correct in all material respects as of the date of the
Purchase Agreement and are true and correct in all material respects as of the
date hereof.

 

6.Seller has performed all of its duties and has satisfied all the material
conditions on its part to be performed or satisfied pursuant to the Purchase
Agreement on or prior to the date hereof.

 



 

G-1

 

 

 

7.There are no actions, suits or proceedings pending or, to my knowledge,
threatened, against or affecting Seller which, if adversely determined either
individually or in the aggregate, would adversely affect Seller’s obligations
under the Purchase Agreement or the Custodial Agreement.

 

8.No proceedings that could result in the liquidation or dissolution of Seller
are pending or contemplated.

 

9.Incumbency of Officers. The below named persons have been duly elected or
appointed, and have been duly qualified as officers of Seller holding the
respective office below set opposite his or her name, and the signature below
set opposite his or her name is his or her genuine signature.

  

Name

 

Office

 

Signature

                             

 

All capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Purchase Agreement.

 

IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of
Seller.

 

Dated: _________ __, ____

[Seal]

 


By:
                                                                             

Name:
Title:

 

I, ___________________, _________ of ______________, hereby certify that
________________ is the duly elected, qualified and acting _______________ of
__________ and that the signature appearing above is the genuine signature of
such person.

 

IN WITNESS WHEREOF, I have hereunto signed my name.

 

Dated: ____________ __, ____

 

[Seal]

 

By:________________________________
Name:
Title:

 



 

G-2

 

 

 

 

Annex A

 

[RESERVED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

Annex A-1

 

 

 

Annex B

 

PURCHASER NOTICES

 

Name: Barclays Bank PLC     Address:

745 Seventh Avenue, 4th Floor

New York, New York 10019

    Telephone: (212) 412-3266     Telecopy: (212) 412-6846    

 

Agent NOTICES

 

Name: Barclays Bank PLC     Address:

745 Seventh Avenue, 4th Floor

New York, New York 10019

    Telephone: (212) 412-3266     Telecopy: (212) 412-6846    

 



 

Annex B-1

 

 

 

SELLER NOTICES

 

Name: PENNYMAC LOAN SERVICES, LLC     Address:

6101 Condor Drive

Moorpark, CA 93021

Attn: Pamela Marsh/Kevin Chamberlain

    Telephone: (805) 330-6059/ (818) 746-2877     E-mail:
pamela.marsh@pnmac.com; kevin.chamberlain@pnmac.com    

 

 

Name: PENNYMAC LOAN SERVICES, LLC     Address:

6101 Condor Drive

Moorpark, CA 93021

Attn: Pamela Marsh/Kevin Chamberlain

    Telephone: (805) 330-6059/ (818) 746-2877     E-mail:
pamela.marsh@pnmac.com; kevin.chamberlain@pnmac.com    

 

 

 

 

Annex B-2

 

